Exhibit 10.3

Execution Version

 

 

 

THIRD AMENDED AND RESTATED ACCOUNTS AGREEMENT

Dated as of March 19, 2020

among

SABINE PASS LIQUEFACTION, LLC,

as Borrower

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO TIME

SOCIÉTÉ GÉNÉRALE,

as Common Security Trustee

and

CITIBANK, N.A.,

as Accounts Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS

     5  

Section 1.01.

   Defined Terms      5  

Section 1.02.

   Common Terms Agreement Defined Terms      8  

Section 1.03.

   Principles of Interpretation      8  

Section 1.04.

   UCC Terms      8  

Section 1.05.

   Accounting and Financial Determinations      8  

Section 1.06.

   Divisions      8  

Section 1.07.

   Exchange Rates; Currency Equivalents      8  

ARTICLE II ESTABLISHMENT AND ADMINISTRATION OF ACCOUNTS

     9  

Section 2.01.

   Establishment of Accounts      9  

Section 2.02.

   Event of Default      11  

Section 2.03.

   Permitted Investments      11  

Section 2.04.

   Monies Received by the Loan Parties      14  

Section 2.05.

   Books of Account; Statements      14  

Section 2.06.

   Adequate Instruction; Sufficiency of Funds      14  

ARTICLE III SECURITY AND RELATED PROVISIONS; SECURITIES INTERMEDIARY

     15  

Section 3.01.

   Securities Accounts; Deposit Accounts; the Accounts Bank      15  

Section 3.02.

   Certain Rights and Powers in Respect of Accounts and Funds      17  

Section 3.03.

   Security Interest      19  

Section 3.04.

   Perfection; Further Assurances      20  

Section 3.05.

   Other Liens; Adverse Claim      20  

Section 3.06.

   Duties and Certain Rights of the Accounts Bank      21  

Section 3.07.

   Remedies      27  

ARTICLE IV WITHDRAWAL AND TRANSFER PROCEDURES

     28  

Section 4.01.

   Maintenance of Funds in Accounts; Withdrawals      28  

Section 4.02.

   Company Access to Accounts      28  

ARTICLE V APPLICATION OF FUNDS

     29  

Section 5.01.

   Equity Proceeds Account      29  

Section 5.02.

   Construction Account      29  

Section 5.03.

   Revenue Account      30  

Section 5.04.

   Operating Account      32  

Section 5.05.

   Debt Payment Account      32  

Section 5.06.

   Debt Service Reserve Accounts      32  



--------------------------------------------------------------------------------

Section 5.07.

   Insurance/Condemnation Proceeds Account      34  

Section 5.08.

   Distribution Account      34  

Section 5.09.

   Additional Proceeds Account      34  

Section 5.10.

   Transfers pursuant to this Article V      34  

ARTICLE VI TERMINATION OF AGREEMENT

     35  

ARTICLE VII MISCELLANEOUS

     35  

Section 7.01.

   Amendments, Etc.      35  

Section 7.02.

   Applicable Law; Jurisdiction; Etc.      35  

Section 7.03.

   Fees, Costs and Expenses      37  

Section 7.04.

   Counterparts; Effectiveness      37  

Section 7.05.

   No Waiver; Cumulative Remedies      38  

Section 7.06.

   Notices and Other Communications      38  

Section 7.07.

   Patriot Act Notice      38  

Section 7.08.

   Reinstatement      38  

Section 7.09.

   Severability      39  

Section 7.10.

   Successions and Assignments      39  

Section 7.11.

   Survival      39  

Section 7.12.

   Time      39  

Section 7.13.

   Waiver of Consequential Damages, Etc.      39  

Section 7.14.

   Subsidiaries      40  

Section 7.15.

   Amendment and Restatement      40  

Section 7.16.

   Electronic Execution of Assignments and Certain Other Documents      40  

 

SCHEDULE   

Schedule 7.06

   Notice Information EXHIBITS   

Exhibit A

   Wire Information

Exhibit B

   Restricted Payment Certificate

 

ii



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED ACCOUNTS AGREEMENT (this “Agreement”), dated as
of March 19, 2020, by and among SABINE PASS LIQUEFACTION, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), each SUBSIDIARY OF THE BORROWER that is a party to this
Agreement from time to time in accordance with the terms of this Agreement (the
“Subsidiary Guarantors,” and together with the Borrower, the “Loan Parties”);
SOCIÉTÉ GÉNÉRALE, in its capacity as common security trustee for the Secured
Parties (together with its successors, designees and assigns in such capacity,
the “Common Security Trustee”) and CITIBANK, N.A., a national banking
association organized and existing under the laws of the United States of
America, acting through its Agency & Trust Division (“Citibank”), in its
capacity as successor depositary agent, bank and securities intermediary (in
such capacities, and together with its successors, designees and assigns in such
capacities, the “Accounts Bank”).

RECITALS

WHEREAS, the Borrower owns and operates a natural gas liquefaction facility
(including associated infrastructure) located in Cameron Parish, Louisiana for
the production of LNG and other Services, as the same may be expanded, modified
or otherwise changed in accordance with the applicable Senior Debt Instruments;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015 and as amended by the Omnibus Amendment,
dated as of September 24, 2015, the Administrative Amendment, dated as of
December 31, 2015, the Second Omnibus Amendment and Waiver, dated as of
January 20, 2017, the Amendment to the Common Terms Agreement, dated as of
January 20, 2017, the Third Omnibus Amendment, dated as of May 23, 2018, the
Fourth Omnibus Amendment, dated as of September 17, 2018 and the Fifth Omnibus
Amendment, Consent and Waiver, dated as of May 29, 2019 (as further amended,
restated, amended and restated and otherwise modified from time to time prior to
the date hereof, the “Second Amended and Restated Common Terms Agreement”), that
set out certain provisions regarding, among other things, common representations
and warranties of the Borrower, common covenants of the Borrower, and common
Events of Default under certain of the Secured Debt Instruments (as defined in
the Second Amended and Restated Common Terms Agreement);

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Second Amended and Restated Intercreditor
Agreement dated as of June 30, 2015 (as so amended and restated, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), that, among other things, governs the relationship
among the Secured Parties and regulates the claims of the Secured Parties
against the Borrower and the enforcement by the Secured Parties of the Security,
including the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

 

3



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Common Security Trustee and BBVA USA (f/k/a Compass
Bank D.B.A. BBVA Compass), as the predecessor Accounts Bank (the “Original
Accounts Bank”) entered into that certain Second Amended and Restated Accounts
Agreement, dated as of June 30, 2015 and as amended by the Second Omnibus
Amendment and Waiver, dated as of January 20, 2017, the Stage 4 EPC Contract,
Stage 4 ConocoPhillips License Agreement, ANR Precedent Agreement Consent, dated
as of November 7, 2018, and the Fifth Omnibus Amendment, Consent and Waiver,
dated as of May 29, 2019 (as so amended and restated, the “Second Amended and
Restated Accounts Agreement”), pursuant to which, among other things, the
Borrower granted the Common Security Trustee, for the benefit of the Secured
Parties, a perfected first priority interest in the Accounts (as defined in the
Second Amended and Restated Accounts Agreement) and in all financial assets held
therein or credited thereto and all proceeds thereof (subject only to Permitted
Liens (as defined in the Second Amended and Restated Common Terms Agreement));

WHEREAS, the Borrower, the applicable Secured Debt Holders and the applicable
Secured Debt Holder Group Representatives have entered, or may enter, into
various Secured Debt Instruments under which the Secured Debt Holders have
agreed, or may agree, upon and subject to the terms of each such Secured Debt
Instrument, to provide Secured Debt to the Borrower;

WHEREAS, the Borrower, the applicable Secured Hedging Parties and the applicable
Secured Hedge Representatives have entered, or may enter, into various Secured
Hedge Instruments in order for the Borrower to hedge interest rate exposure
under Secured Debt;

WHEREAS, the Borrower, the applicable Gas Hedge Providers and the applicable
Secured Gas Hedge Representatives have entered, or may enter, into various
Secured Gas Hedge Instruments in order for the Borrower to hedge natural gas
pricing risk;

WHEREAS, the Borrower, subsidiaries of the Borrower party thereto from time to
time, the Secured Debt Holder Group Representatives party thereto, the Secured
Hedge Representatives party thereto, the Secured Gas Hedge Representatives party
thereto, the Common Security Trustee and the Intercreditor Agent are entering
into a Third Amended and Restated Common Terms Agreement, to be dated on or
about the date of this Agreement (the “Common Terms Agreement”), in order to
amend and restate the Second Amended and Restated Common Terms Agreement;

WHEREAS, the Borrower, the Original Accounts Bank, and Citibank entered into
that certain Resignation, Appointment and Acceptance Agreement, dated as of
October 21, 2019 (“Resignation, Appointment and Acceptance Agreement”), pursuant
to which the Original Accounts Bank assigned and transferred all of its rights,
powers, privileges and duties as Accounts Bank under the Second Amended and
Restated Accounts Agreement to Citibank, as successor Accounts Bank;

WHEREAS, the Borrower, the Common Security Trustee and the Accounts Bank are
entering into this Agreement in order to amend and restate the Second Amended
and Restated Accounts Agreement and to grant to the Common Security Trustee, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Accounts and in all financial assets held therein or credited thereto and
all proceeds thereof (subject only to Permitted Liens); and

 

4



--------------------------------------------------------------------------------

WHEREAS, the Accounts Bank has agreed to act as depositary agent, bank and
securities intermediary pursuant to the terms of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the Secured Debt Holders to enter into the Secured Debt Instruments to which
they are a party and to make the Advances and other financial accommodations
contemplated thereby, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Loan Parties hereby agree
with the Common Security Trustee and the Accounts Bank, for the benefit of the
Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

Section 1.01. Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:

“Acceptable Bank” means a bank whose long-term unsecured and unguaranteed debt
is rated at least “BBB+” (or the then-equivalent rating) by S&P and “Baa1” (or
the then-equivalent rating) by Moody’s, and, in any case, with a combined
capital surplus of at least one billion Dollars ($1,000,000,000).

“Acceptable Debt Service Reserve LC” means an irrevocable, standby letter of
credit issued by, or guaranteed by, an Acceptable Bank for the benefit of the
Common Security Trustee which allows the Common Security Trustee to make a
drawdown of up to the Stated Amount in each of the circumstances described in
Section 5.06(d) (Debt Service Reserve Accounts).

“Accounts” has the meaning provided in Section 2.01(a) (Establishment of
Accounts).

“Accounts Bank” has the meaning provided in the Preamble to this Agreement.

“Additional Debt Service Reserve Account(s)” means each Account established
pursuant to Section 2.01(c) (Establishment of Accounts).

“Additional Proceeds” has the meaning provided in Section 5.09(a) (Additional
Proceeds Account).

“Additional Proceeds Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Alternative Currency” means Euros, Pounds Sterling and/or Canadian Dollars or
any other currency permitted by the Financing Documents.

 

5



--------------------------------------------------------------------------------

“Authorized Signatory” has the meaning provided in Section 3.06(h) (Duties and
Certain Rights of the Accounts Bank - Directions and Instructions to the
Accounts Bank).

“Borrower” has the meaning provided in the Preamble to this Agreement.

“Canadian Dollars” means freely transferable lawful money of Canada (expressed
in Canadian Dollars).

“Common Security Trustee” has the meaning provided in the Preamble to this
Agreement.

“Construction Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Control Notice” means a written notice delivered by the Common Security Trustee
(at the direction of the Required Secured Parties) to the Accounts Bank of the
occurrence and continuance of an Event of Default.

“Control Notice Period” means the period commencing upon the date of delivery of
a Control Notice and expiring on the date of delivery of a Control Withdrawal
Notice in respect thereof.

“Control Withdrawal Notice” has the meaning provided in Section 2.02(b) (Event
of Default).

“Debt Payment Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Debt Service Reserve Accounts” means the Senior Secured Notes Debt Service
Reserve Account and each Additional Debt Service Reserve Account.

“Distribution Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Equity Proceeds Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Excluded Insurance/Condemnation Proceeds” has the meaning provided in
Section 5.07(b) (Insurance/Condemnation Proceeds Account).

“Expansion Construction Account” has the meaning provided in Section 2.01(a)
(Establishment of Accounts).

“Euro” means the single currency of the member states of the European Union that
have the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

6



--------------------------------------------------------------------------------

“Final Completion” has the meaning assigned to such term in the applicable EPC
Contract.

“Financial Assets” has the meaning provided in Section 3.01(c) (Securities
Accounts; Deposit Accounts; the Accounts Bank - Securities Accounts).

“Indemnitee” has the meaning provided in Section 3.06(e) (Duties and Certain
Rights of the Accounts Bank - Indemnification and Liability).

“Insurance/Condemnation Proceeds Account” has the meaning provided in
Section 2.01(a) (Establishment of Accounts).

“Loan Party” has the meaning provided in the Preamble to this Agreement.

“Monthly Date” means the last Business Day of each calendar month.

“Operating Account” has the meaning provided in Section 2.01(a) (Establishment
of Accounts).

“Permitted Investments” means any Investments permitted to be made by the Loan
Parties pursuant to the terms of the Financing Documents.

“Pounds Sterling” means freely transferable lawful money of the United Kingdom
(expressed in Pounds Sterling).

“Restricted Payment Certificate” means a Restricted Payment Certificate
substantially in the form attached hereto as Exhibit B.

“Revenue Account” has the meaning provided in Section 2.01(a) (Establishment of
Accounts).

“Second Amended and Restated Accounts Agreement” has the meaning provided in the
Recitals to this Agreement.

“Second Amended and Restated Common Terms Agreement” has the meaning provided in
the Recitals to this Agreement.

“Securities Intermediary” has the meaning provided in Section 3.01(b)
(Securities Accounts; Deposit Accounts; the Accounts Bank - The Accounts Bank).

“Senior Secured Notes Debt Service Reserve Account” has the meaning provided in
Section 2.01(a) (Establishment of Accounts).

“Stated Amount” has the meaning specified for such term in any Acceptable Debt
Service Reserve LC.

“Spot Rate” for a currency means the rate determined by the Accounts Bank to be
the spot rate given to the Accounts Bank by its associated treasury department
at the time of the disbursement activity; provided that the Accounts Bank may
(but shall not be obligated to) obtain such spot rate from another financial
institution designated by the Accounts Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

7



--------------------------------------------------------------------------------

“Subsidiary Guarantor” has the meaning provided in the Preamble to this
Agreement.

Section 1.02. Common Terms Agreement Defined Terms. Unless the context shall
otherwise require, or unless otherwise defined herein, capitalized terms used
herein shall have the meanings provided in the Common Terms Agreement.

Section 1.03. Principles of Interpretation. Unless the context shall otherwise
require, or unless otherwise provided herein, this Agreement shall be governed
by the principles of interpretation in Section 1.2 (Interpretation) of the
Common Terms Agreement.

Section 1.04. UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.05. Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

Section 1.06. Divisions. Any reference herein or any other Financing Document to
a merger, transfer, consolidation, amalgamation, assignment, sale, disposition
or transfer, or similar term, shall be deemed to apply to a division of or by a
Person, or an allocation of assets to a series of a Person (or the unwinding of
such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer or similar term, as applicable to, of
or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder and under any other Financing Document
(and each division of any limited liability company that is a Subsidiary,
Affiliate, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.07. Exchange Rates; Currency Equivalents. For any currency conversion
made by the Accounts Bank under this Agreement, the Accounts Bank shall use the
Spot Rate for calculating the conversion rate. For so long as the Accounts Bank
has not received a Control Notice from the Common Security Trustee, any currency
conversion shall be effected pursuant to either of the following, at the
election of the Borrower:

(a) by the Accounts Bank within two (2) Business Days of receipt by the Accounts
Bank of written instructions from an Authorized Officer of the Borrower
requesting the Accounts Bank to convert funds that have been received by the
Accounts Bank in an Account from an Alternative Currency to U.S. Dollars, at the
Spot Rate; provided that if such instructions are received by the Accounts Bank
later than 11:00 a.m. New York time, on a Business Day, such requested
conversion shall be treated as if received on the following Business Day; or

 

8



--------------------------------------------------------------------------------

(b) by one or more Acceptable Bank within one (1) Business Day of receipt of
such funds, upon receipt of written instructions from an Authorized Officer of
the Borrower as to any requested conversion, at the rate quoted by such
Acceptable Bank at the then-applicable spot rate at which the treasury of such
entity would offer to sell the applicable currency into the requested currency;
provided that if such instructions are received later than 11:00 a.m. New York
time, on a Business Day, such requested conversion shall be effected on the
second Business Day following receipt of such funds and instructions.

The expenses (including taxes payable in connection therewith) with respect to
any such conversion shall be deducted from the applicable amount received upon
such conversion. The Accounts Bank may rely conclusively on the determination of
the Spot Rate and shall not incur any liability for losses associated with the
determination of such rate or otherwise in connection with any currency
conversion of funds in or from any Account in accordance with this Section 1.07,
other than to the extent of its gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction. To the extent the Borrower elects a conversion pursuant to clause
(b) above, the Borrower shall be permitted to transfer cause to be transferred
funds in an Alternative Currency or US Dollars, as applicable, to such
Acceptable Bank, and the Acceptable Bank shall convert such funds to US Dollars
or an Alternative Currency, as applicable, at the quoted spot rate, and transfer
the converted currency to the Borrower or to the Accounts Bank, as applicable,
in each case as directed by the Borrower, within the time frame specified in
clause (b) above.

ARTICLE II

ESTABLISHMENT AND ADMINISTRATION OF ACCOUNTS

Section 2.01. Establishment of Accounts.

(a) The Accounts Bank hereby agrees and confirms that it has established, or
will establish on or prior to the date hereof, and will maintain until the
termination of this Agreement in accordance with Article VI (Termination of
Agreement) or as otherwise expressly set forth herein, each of the following
segregated, special, collateral accounts listed or described below (each to be
referred to herein by the defined term provided below, and collectively,
together with any Additional Debt Service Reserve Account or other account
created pursuant to Section 2.01(c) below, the “Accounts”), in the name of the
Borrower, and subject to the exclusive “control” of the Common Security Trustee
pursuant to Sections 3.01(c)-(e) (Securities Accounts; Deposit Accounts; the
Accounts Bank), as applicable:

 

Name of Account at the

Accounts Bank

   Account
Number     

Defined Term for Account

Senior Secured Notes Debt Service Reserve Account

     12496000      “Senior Secured Notes Debt Service Reserve Account”

Construction Account

     12367800      “Construction Account”

Debt Payment Account

     12367900      “Debt Payment Account”

Distribution Account

     12368000      “Distribution Account”    

 

9



--------------------------------------------------------------------------------

Name of Account at the

Accounts Bank

   Account
Number     

Defined Term for Account

Equity Proceeds Account

     12368100      “Equity Proceeds Account”

Insurance/Condemnation Proceeds Account

     12368300      “Insurance/ Condemnation Proceeds Account”

Operating Account

     12368400      “Operating Account”

Revenue Account

     12368500      “Revenue Account”

Additional Proceeds Account

     12367700      “Additional Proceeds Account”

(b) The Borrower may direct the Accounts Bank in writing to create, and upon
receipt of such written direction, the Accounts Bank shall create, any
Additional Debt Service Reserve Account when required pursuant to the terms of
any Secured Replacement Debt that provides for a “debt service reserve
requirement”, and the Accounts Bank shall provide written notice to the Borrower
and the Common Security Trustee of the account number and wire instructions for
such newly established Additional Debt Service Reserve Account. Each Additional
Debt Service Reserve Account shall be funded in accordance with the Financing
Documents and/or pursuant to Section 5.03(b) (Revenue Account) and amounts on
deposit in such Additional Debt Service Reserve Account shall be applied in
accordance with the applicable Senior Debt Instrument governing such Senior
Debt; provided, that amounts on deposit in the Debt Service Reserve Accounts
shall be used solely for the payments of the applicable Senior Debt for which
such Account was established.

(c) The Borrower may direct the Accounts Bank in writing to create, and upon
receipt of such written direction, the Accounts Bank shall create, additional
accounts in any Loan Party’s name (as specified by the Borrower in writing) to
facilitate the Borrower’s administration, operation and management of the
Project (including, without limitation, creating accounts that hold Alternative
Currencies to the extent permitted by the Financing Documents) so long as the
intended purpose and use of any such account shall not be inconsistent with the
terms of any Financing Document, and such accounts shall be subject to the terms
hereof (including that they shall be pledged as Collateral hereunder). Without
the consent of any Lender (as defined in the Working Capital Facility Agreement)
or any other Secured Party, at the request of the Borrower, the parties hereto
shall enter into an amendment to this Agreement solely to establish any Account
described in this Section 2.01(c) (Establishment of Accounts) and to provide for
deposits into and disbursements from any such account provided that such
amendment shall not affect the priority of payments under Section 5.03(b). The
Accounts Bank shall provide written notice to the Loan Parties and the Common
Security Trustee of the account number and wire instructions for such newly
established Account.

(d) Wire instructions for each of the Accounts, the Senior Facility Agent and
the Common Security Trustee are set forth on Exhibit A attached hereto (as such
Exhibit may be updated from time to time by any such Person by written notice to
each other party hereto).

 

10



--------------------------------------------------------------------------------

Section 2.02. Event of Default.

(a) Subject to the Intercreditor Agreement, during a Control Notice Period, at
the election of the Common Security Trustee, and without limiting the Common
Security Trustee’s or any other Secured Party’s rights or remedies herein or
under any of the other Financing Documents (including the Security Agreement),
(i) the Common Security Trustee shall have the right (but not the obligation,
unless instructed pursuant to the Intercreditor Agreement) hereunder and
pursuant to the Security Agreement to direct the Accounts Bank in writing to
administer the Accounts and disburse funds therefrom (and, upon the exercise of
such right, the Accounts Bank shall comply with any such written direction), and
(ii) the Accounts Bank shall execute and deliver (or cause to be executed and
delivered) to the Common Security Trustee all proxies and other instruments as
the Common Security Trustee may reasonably request in writing hereunder or
pursuant to the Security Agreement for the purpose of enabling the Common
Security Trustee (on behalf of the Secured Parties) to exercise any voting or
other consensual rights pertaining to the Accounts and the funds therein, which
rights the Common Security Trustee shall exercise in accordance with the
Intercreditor Agreement.

(b) Notwithstanding anything to the contrary in this Agreement and without
limiting anything set forth in clause (a) above, from and after the delivery to
the Accounts Bank of a Control Notice and until such time as the Accounts Bank
receives written notice from the Common Security Trustee that the Event of
Default identified in such Control Notice no longer exists and such Control
Notice has been revoked (such notice of revocation, a “Control Withdrawal
Notice”) (which the Common Security Trustee shall promptly deliver following the
date such Event of Default no longer exists), the Accounts Bank shall not accept
any instructions or certificates from the Borrower and shall only withdraw or
transfer amounts in the Accounts at the written direction or with the written
consent of the Common Security Trustee. The Common Security Trustee shall
deliver a copy of each Control Notice to the Borrower, which copy shall not be
required for effectiveness of such Control Notice.

Section 2.03. Permitted Investments.

(a) Directing the Making of Investments. Any cash held in Accounts maintained
hereunder may be invested in Permitted Investments from time to time by the
Accounts Bank at the expense and risk of the Borrower (a) as directed in writing
by the Borrower at any time other than during a Control Notice Period (which may
be in the form of a standing instruction and shall specify the particular
investment to be made, including any standing instructions existing on or prior
to the date hereof under the Second Amended and Restated Accounts Agreement),
and (b) as directed in writing by the Common Security Trustee during any Control
Notice Period; provided, however, that the Accounts Bank’s obligation to invest
such amounts is conditioned upon receipt by the Accounts Bank of a valid Form
W-9 of the Internal Revenue Service of the United States of America in
accordance with Section 2.03(c) (Permitted Investments- Earnings) and shall be
subject in each case to the availability of any such investment with the
Accounts Bank. The Accounts Bank shall not have any obligation to invest or
reinvest funds held in any Account on any day to the extent that the Accounts
Bank has not received written instructions from the Borrower or, during a
Control Notice Period, the Common Security Trustee, on or prior to 11:00 a.m.
New York City time. Instructions received after 11:00 a.m. New York City time
will be deemed received the next Business Day. Absent written instructions from
the Borrower or the

 

11



--------------------------------------------------------------------------------

Common Security Trustee (during a Control Notice Period), the Accounts Bank
shall not invest the amounts held in the Accounts (it being acknowledged that,
as of the date of this Agreement, standing instructions from the Borrower to the
Accounts Bank for the Accounts established pursuant to the Resignation,
Appointment and Acceptance Agreement are in effect). The right of the Borrower
or the Common Security Trustee, as applicable, to direct the manner of
investment includes, but is not limited to, the right (i) to direct the Accounts
Bank to sell any Permitted Investment or hold it until maturity, (ii) upon any
sale of any Permitted Investment, to direct the Accounts Bank to reinvest the
proceeds thereof, plus any interest received by the Accounts Bank thereon, in
Permitted Investments or to hold such proceeds and interest for application
pursuant to the terms of this Agreement, and (iii) to exercise any voting rights
with respect to any Permitted Investment. No Secured Party shall have any
liability for any loss resulting from the making or liquidation of any such
investment other than any such loss caused solely by such Secured Party’s
willful misconduct or gross negligence as determined by a final and
non-appealable judgment of a court of competent jurisdiction. It is agreed and
understood that the Accounts Bank may earn fees associated with the investments
outlined above in accordance with the terms of such investments. In no event
shall the Account Banks be deemed an investment manager or adviser in respect of
any selection of any investments hereunder. It is understood and agreed that the
Account Banks is permitted to receive additional compensation that could be
deemed to be in its economic self-interest for (i) serving as investment
adviser, administrator, shareholder servicing agent, custodian or sub custodian
with respect to certain of the investments, (ii) using affiliates to effect
transactions in certain investments and (iii) effecting transactions in
investments.

(b) Application of Permitted Investments. Any Permitted Investments purchased
upon the direction of the Borrower or the Common Security Trustee, as the case
may be, under the provisions of this Agreement by the Accounts Bank shall be
deemed at all times to be a part of the Account from which funds were withdrawn
in order to acquire the Permitted Investment and shall be deemed to constitute
funds on deposit in and credited to such Account, and the income or interest
received and gains realized in excess of losses suffered by an Account due to
the investment of funds deposited therein shall be (i) in the case of the Debt
Payment Account, transferred to the Revenue Account, and (ii) in the case of
each other Account, credited and retained in the particular Account in respect
of which the Permitted Investment was purchased, except as expressly provided by
the terms hereof. Any loss shall be charged to the applicable Account.

(c) Earnings. All earnings on funds in any Account maintained hereunder shall be
for the account of the applicable Loan Party, and shall be reported accordingly
by such Loan Party to any federal, state or local taxing authority to the extent
required by Applicable Law. The Accounts Bank does not have any interest in the
funds held in the Accounts deposited hereunder but is serving as bank and
securities intermediary only and having only possession thereof. Any payment of
income from the Accounts shall be subject to reporting and withholding
regulations then in force with respect to United States taxes. Each Loan Party
shall provide the Accounts Bank with its taxpayer identification number,
documented by an appropriate executed Form W-9, upon execution of this
Agreement. The Form W-9 shall, to the extent necessary, be renewed by such Loan
Party as required by the Internal Revenue Service of the United States of
America and provided to the Accounts Bank. The Accounts Bank shall be entitled
to rely on an opinion of legal counsel (which may be counsel of the Borrower) in
connection with the reporting of any earnings with respect hereto; provided it
is understood that the Accounts Bank shall only be responsible for U.S. federal
income reporting with respect to income earned on the Accounts. In no event
shall the Accounts Bank be liable or responsible for the payment of taxes on any
income earned on the Accounts.

 

12



--------------------------------------------------------------------------------

(d) Liquidation of Investments for Distributions. If and when cash is required
for the making of any transfer in accordance with Article IV (Withdrawal and
Transfer Procedures), the Borrower or, as applicable, the Common Security
Trustee, shall cause Permitted Investments to be sold or otherwise liquidated as
and to the extent necessary in order to make such transfers required pursuant to
Article IV (Withdrawal and Transfer Procedures). To the extent that the
Borrower’s failure to cause any Permitted Investment to be sold or otherwise
liquidated in accordance with this Section 2.03(d) would result in a failure to
make any transfer in accordance with Article IV (Withdrawal and Transfer
Procedures), the Accounts Bank is hereby authorized and directed to liquidate
such Permitted Investment (without regard to maturity) in order to make or cause
to be made any transfer required by any provision contained in Article IV
(Withdrawal and Transfer Procedures). Subject to the Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default, the
Common Security Trustee is hereby authorized to direct the Accounts Bank to
liquidate or direct the liquidation of any Permitted Investment (without regard
to maturity) in order to make or cause to be made any application required by
any provision contained in Article V (Application of Funds), Section 2.02 (Event
of Default) or Section 3.07 (Remedies). None of the Accounts Bank, the Common
Security Trustee or any other Secured Party shall in any way be liable for the
diminution of value of any Permitted Investments made pursuant to this Agreement
or for any costs, losses, fees, taxes, penalties or other charges incurred in
connection with any investment, including losses due to early liquidation or
market risk, which are a result of the liquidation of any Permitted Investment,
except to the extent resulting from the gross negligence or willful misconduct
of the Common Security Trustee or the Accounts Bank, as the case may be, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

(e) Value of Permitted Investments. Permitted Investments credited to any
Account shall be valued at their then-current market value.

(f) Security Interest in Permitted Investments. Whenever the Accounts Bank
purchases a Permitted Investment represented or evidenced by certificates or
instruments capable of possession, the Accounts Bank shall notify the Common
Security Trustee in writing of such purchase and hold such Permitted Investments
as bailee on behalf of the Common Security Trustee. Whenever the Account Banks
purchases a Permitted Investment not represented or evidenced by certificates or
instruments capable of possession, the Accounts Bank shall credit such Permitted
Investment to the applicable Account, and the Borrower shall notify the Common
Security Trustee in writing of such directed purchase and, upon the request of
the Common Security Trustee, the Accounts Bank will deliver such information to
the Common Security Trustee as may be reasonably necessary to enable the Common
Security Trustee to take all necessary action, including giving confirmations
and notices to record the Common Security Trustee’s interest therein, as
required by the UCC to perfect a first priority security interest therein
(subject to Permitted Liens) for the benefit of the Common Security Trustee (on
behalf of the Secured Parties). Without limiting the foregoing, whenever the
Accounts Bank purchases a Permitted Investment which is a certificate of
deposit, the Accounts Bank shall simultaneously or promptly thereafter notify
the issuer of the certificate of deposit in writing as follows: Société
Générale, as the Common Security Trustee for the Secured Parties, has a security
interest in and pledge of the certificate(s) of deposit being purchased this day
by Citibank, N.A., as the Accounts Bank and bailee on behalf of the Common
Security Trustee and the other Secured Parties.

 

13



--------------------------------------------------------------------------------

Section 2.04. Monies Received by the Loan Parties. In the event that any Loan
Party receives any Cash Flows, equity contributions, Insurance Proceeds,
Condemnation Proceeds or other amounts that in each case are required by the
terms hereof or any Financing Document to be deposited into any Account, such
Loan Party shall without any notice or demand whatsoever, promptly deliver the
same to the Accounts Bank for application in accordance with the terms of this
Agreement and the Common Terms Agreement. No amount held in any Account
maintained hereunder shall be disbursed except in accordance with the provisions
of this Agreement.

Section 2.05. Books of Account; Statements. The Accounts Bank shall maintain
records of all deposits into and transfers to and from the Accounts and all
investment transactions effected by the Accounts Bank pursuant to the terms
hereof, and any such recordation shall constitute prima facie evidence of the
information recorded. No later than the tenth (10th) Business Day of each month
after the date hereof, the Accounts Bank shall deliver to the Borrower and, if
an Event of Default has occurred and is continuing, to the Common Security
Trustee (and the Common Security Trustee shall then deliver a copy to each
Secured Debt Holder Group Representative), a statement setting forth the
transactions in each Account during the preceding month (including deposits,
withdrawals and transfers from and to such Account) and specifying the
investment income received and other amounts held in each such Account at the
close of business on the last Business Day of the preceding month. In addition,
the Accounts Bank shall promptly respond (during normal business hours) to
requests by the Common Security Trustee and the Borrower for information
regarding deposits, investments and transfers into, in respect of and among
Accounts and balances in the Accounts. The Accounts Bank shall provide the
Common Security Trustee and the Borrower with online access to review all
account activities of the Accounts (subject, in each case, to any customary
registration requirements of the Accounts Bank).

Section 2.06. Adequate Instruction; Sufficiency of Funds.

(a) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Accounts Bank receives any monies in respect of any Loan Party or
the Project without adequate instruction as to the Account into which such
monies are to be deposited, the Accounts Bank shall promptly deposit such monies
into (i) on or prior to the Project Completion Date, the Construction Account
(for purposes of this sentence, the Project Completion Date shall be deemed to
have occurred at such time as the Common Security Trustee so notifies the
Accounts Bank in writing, which notice the Common Security Trustee shall
promptly deliver upon the occurrence of the Project Completion Date, in
accordance with the Common Terms Agreement), and (ii) thereafter, the Revenue
Account, keeping such records as may be necessary to adequately distinguish such
monies from other funds held in such Account, and shall immediately thereafter
notify the Borrower and the Common Security Trustee of the receipt of such
monies. Upon written instruction from the Borrower (other than during a Control
Notice Period) or the Common Security Trustee (during a Control Notice Period),
the Accounts Bank shall transfer (if applicable) any such monies to the
corrected Account specified by the Borrower or the Common Security Trustee (as
the case may be) in a written notice delivered to the Accounts Bank.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, to the
extent that there are insufficient funds in the relevant Account to make a
payment, transfer or withdrawal requested from such Account, the Accounts Bank
shall promptly notify the Common Security Trustee and the Borrower of such
deficiency. In such event, the Accounts Bank shall make such payment, transfer
or withdrawal to the extent of the available funds in the specified Account
unless it has received, by 5:00 pm New York City time on the date of the
requested payment, transfer or withdrawal from any Account, written instructions
not to make such payment from the Common Security Trustee (during a Control
Notice Period) or the Borrower (other than during a Control Notice Period).

(c) The Common Security Trustee and the Accounts Bank (but only at the direction
of the Common Security Trustee in the case of clause (iv) below) shall have the
right, but not the obligation (unless, in the case of the Common Security
Trustee, instructed pursuant to the Intercreditor Agreement), to (i) supply any
missing endorsements of any Loan Party that are not supplied after a written
request therefor by the Common Security Trustee and to pay and charge items
payable by the Accounts Bank pursuant to and in accordance with Article V
(Application of Funds); (ii) refuse to honor any check drawn on any Account
which conflicts with this Agreement or the Common Terms Agreement, or which has
been improperly filled out or endorsed; (iii) remit copies of checks and other
items related to the Accounts with statements instead of the originals which may
be retained by the Accounts Bank; and (iv) pay Obligations and amounts under the
Material Project Documents (x) owing and past due and (y) in the case of amounts
under the Material Project Documents, not subject to a good faith dispute with
respect to which appropriate proceedings have been timely instituted.

ARTICLE III

SECURITY AND RELATED PROVISIONS; SECURITIES INTERMEDIARY

Section 3.01. Securities Accounts; Deposit Accounts; the Accounts Bank.

(a) Acceptance of Appointment of the Accounts Bank. Citibank, N.A., is hereby
appointed to act as the Accounts Bank and it hereby agrees to act as the
Accounts Bank under the express terms of this Agreement. Each of the Common
Security Trustee and the Borrower hereby acknowledges that Citibank, N.A., shall
act as the Accounts Bank under the express terms of this Agreement.

(b) The Accounts Bank. The Accounts Bank, as securities intermediary (the
“Securities Intermediary”) or as bank with respect to the Accounts, hereby
agrees and confirms that it has established (or will establish, if applicable)
such Accounts as set forth and defined in this Agreement and shall maintain such
Accounts in accordance with the terms hereof. Amounts shall be deposited into,
managed and administered, and withdrawn from each of the Accounts in strict
accordance with the provisions of this Agreement.

(c) Securities Accounts. The Securities Intermediary, each Loan Party and the
Common Security Trustee agree that (i) each Account established by the
Securities Intermediary is and is intended by the parties to be maintained as a
“securities account” (within the meaning of Section 8-501(a) of the UCC); (ii)
the Borrower is the “entitlement holder” (within the meaning

 

15



--------------------------------------------------------------------------------

of Section 8-102(a)(7) of the UCC) in respect of the “financial assets” (within
the meaning of Section 8-102(a)(9) of the UCC and including cash, the “Financial
Assets”) credited to the Accounts; and (iii) all Financial Assets in registered
form or payable to or to the order of and credited to any Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
Financial Asset credited to any Account be registered in the name of any Loan
Party, payable to the order of any Loan Party or specially endorsed to any Loan
Party except to the extent the foregoing have been specially endorsed to the
Securities Intermediary or in blank and so long as the Accounts Bank’s records
clearly indicate that the assets held are a part of such Account. Each item of
property (including a security, security entitlement, investment property,
instrument or obligation, share, participation, interest, cash or other property
whatsoever) credited to any Account shall be treated as a Financial Asset. Until
this Agreement terminates in accordance with its terms, the Common Security
Trustee shall have sole “control” (within the meaning of Sections 8-106(d)(1)
and (2) of the UCC) of the Borrower’s “security entitlements” (within the
meaning of Section 8-102(a)(17) of the UCC) with respect to the Financial Assets
credited to the Accounts, and the Accounts Bank shall make all notations in its
records pertaining to the Accounts that are necessary to reflect the security
interest granted hereunder to the Common Security Trustee. All property
delivered to the Securities Intermediary pursuant to this Agreement will be
promptly credited to the Accounts. If, during a Control Notice Period, the
Securities Intermediary shall receive any entitlement order from the Common
Security Trustee directing transfer or redemption of any Financial Asset
relating to any Account in accordance with this Agreement, the Securities
Intermediary shall comply with such entitlement order without further consent by
the Borrower or any other Person. The Accounts Bank hereby represents that it
has not entered into, and agrees that, until the termination of this Agreement
in accordance with the terms hereof, it will not enter into, any agreement with
any Person in respect of any of the Accounts pursuant to which it would agree to
comply with entitlement orders, other orders or instructions made by such Person
(other than this Agreement). The Securities Intermediary’s jurisdiction (for
purposes of Section 8-110(e)(1) of the UCC) is and shall continue to be the
State of New York and the laws of the State of New York are applicable to all
issues specified in Article 2(1) of the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities Held with an Intermediary.

(d) Deposit Accounts. In the event that the Accounts are not considered
“securities accounts” (within the meaning of Section 8-501(a) of the UCC) under
any applicable Government Rule, the Accounts shall be deemed to be “deposit
accounts” (within the meaning of Section 9-102(a)(29) of the UCC), which shall
be maintained with the Accounts Bank acting not as a securities intermediary but
as a “bank” (within the meaning of Section 9-102(a)(8) of the UCC). The Common
Security Trustee shall be deemed the customer of the Accounts Bank, acting as
“bank” for purposes of the Accounts and, as such, shall be entitled to all the
rights that customers of banks have under applicable Government Rules with
respect to deposit accounts, including the right to withdraw funds from, or
close, the Accounts in accordance with this Agreement. The Accounts Bank shall
not have title to the funds on deposit in the Accounts, and shall credit the
Accounts with all receipts of interest, dividends and other income received on
the property held in the Accounts. Until this Agreement terminates in accordance
with its terms, the Common Security Trustee shall have sole “control” (within
the meaning of Sections 9-104(a)(2) and (3) of the UCC) of the Accounts. All
funds delivered to the Accounts Bank pursuant to this Agreement will be promptly
credited to the Accounts. If, during a Control Notice Period, the Accounts Bank
shall

 

16



--------------------------------------------------------------------------------

receive any instruction from the Common Security Trustee directing disposition
of the funds in the Accounts in accordance with this Agreement, the Accounts
Bank shall comply with such instruction without further consent by the Borrower
or any other Person. The Accounts Bank hereby represents that it has not entered
into, and agrees that, until the termination of this Agreement, it will not
enter into, any agreement with any other Person in respect of any of the
Accounts pursuant to which it would agree to comply with instructions made by
such Person (other than this Agreement). The “bank’s” jurisdiction for purposes
of Section 9-304(b)(1) of the UCC is and shall continue to be the State of New
York.

(e) Dominion and Control. In the event that the Accounts are not considered
“securities accounts” or “deposit accounts” (each as defined in the UCC) under
applicable Government Rules or a security interest cannot be granted and
perfected in the Accounts under the UCC, then the Accounts and all property
deposited therein shall be deemed under the dominion and control of the Common
Security Trustee, and the Accounts Bank will act and will be deemed to be acting
as the Common Security Trustee’s agent in respect of the Accounts for the
purpose of maintaining such dominion and control for the sole purpose of the
creation and perfection of security interests in favor of the Common Security
Trustee.

(f) Account Name Changes. The Accounts Bank shall not change the name of, or
account number for, any Account without the prior written consent of the
Borrower and the Common Security Trustee, in each case, such consent not to be
unreasonably withheld.

(g) Security Interest. Notwithstanding anything to the contrary contained
herein, the Common Security Trustee shall have a first-priority perfected
security interest in the Accounts and all amounts on deposit or credited thereto
and all other property or collateral described herein, subject to Permitted
Liens. In addition, all instructions and directions to be given under and
pursuant to this Agreement shall, until termination of this Agreement in
accordance with its terms, be given solely by the Common Security Trustee or the
Borrower as provided herein.

Section 3.02. Certain Rights and Powers in Respect of Accounts and Funds.

(a) Rights to Accounts. No Loan Party shall make, attempt to make or consent to
the making of, any withdrawal or transfer from any Account except in accordance
with the terms and conditions of this Agreement. The Loan Parties shall not have
any rights or powers with respect to the remittance of amounts credited to, the
disbursement of credited amounts out of, or the investment of credited amounts
in, the Accounts, except to have amounts credited thereto, out of or invested in
accordance with this Agreement.

(b) Certain Additional Powers of the Common Security Trustee and the Accounts
Bank.

 

  (i)

The Common Security Trustee and, where appropriate, the Accounts Bank will have
the right, but not the obligation (unless, in the case of the Common Security
Trustee, instructed pursuant to the Intercreditor Agreement), to:

(A) refuse any item for deposit in any Account which does not comply with the
terms of this Agreement; and

 

17



--------------------------------------------------------------------------------

(B) refuse to honor any request for transfer from any Account which does not
comply with the terms of this Agreement.

If any Loan Party fails to perform any agreement contained herein within the
time allotted for such performance, the Common Security Trustee may (but is not
obligated to, unless instructed pursuant to the Intercreditor Agreement) itself
perform, or cause the performance of, such agreement, and the expenses of the
Common Security Trustee incurred in connection therewith shall be payable by the
Borrower upon written demand, including reasonable detail of such expenses.

 

  (ii)

Each Loan Party hereby irrevocably constitutes and appoints the Common Security
Trustee as such Loan Party’s true and lawful attorney-in-fact, with full
authority in the place and stead of such Loan Party and in the name of such Loan
Party from time to time in the Common Security Trustee’s discretion, during a
Control Notice Period, to, subject to the terms of the Intercreditor Agreement,
take any action and to execute any instrument which the Common Security Trustee
may deem necessary or advisable to accomplish the purposes of this Agreement,
including:

(A) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Accounts or the proceeds of Financial Assets held therein or credited
thereto;

(B) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (A) above;

(C) to file any claims or take any action or institute any proceedings which the
Common Security Trustee may deem reasonably necessary for the collection of any
of the Accounts or the proceeds of Financial Assets held therein or credited
thereto or otherwise to enforce the rights of the Common Security Trustee with
respect to any of the Accounts or the proceeds of Financial Assets held therein
or credited thereto; and

(D) to perform the affirmative obligations of the Loan Parties hereunder.

Each Loan Party hereby acknowledges, consents and agrees that the power of
attorney granted pursuant to this Section 3.02(b) (Certain Rights and Powers in
Respect of Accounts and Funds - Certain Additional Powers of the Common Security
Trustee and the Accounts Bank) is irrevocable and coupled with an interest.

 

  (iii)

With respect to the provisions contained in Article V (Application of Funds),
notwithstanding the absence of any Default or Event of Default, each Loan Party
hereby constitutes and appoints the Common Security Trustee as the such Loan
Party’s true and lawful attorney-in-fact with full authority in the place and
stead of such Loan Party and in the name of such Loan Party to make the direct
payments as specified and as required in such Article V (Application of Funds),
and this power of attorney shall be deemed to be a power coupled with an
interest and shall be irrevocable. No further direction or authorization from
any Loan Party shall be necessary to warrant or permit the Common Security
Trustee to direct such payments in accordance with the foregoing sentence and
Article V (Application of Funds).

 

18



--------------------------------------------------------------------------------

  (iv)

Without limiting Section 3.03(a) (Security Interest - Grant), the powers
conferred on the Common Security Trustee hereunder are solely to protect its
interest (on behalf of the Secured Parties) in the Accounts and the proceeds of
Financial Assets held therein or credited thereto and shall not impose any duty
on the Common Security Trustee to exercise any such powers. Except for the
reasonable care of any Account, Financial Asset or Permitted Investment in its
possession or under its control (as the case may be), the performance of its
respective obligations hereunder and the other Financing Documents, and the
accounting for moneys actually received by it hereunder, the Common Security
Trustee shall have no duty as to any Account or the proceeds of Financial Assets
held therein or credited thereto, or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any such
Account or proceeds. Each of the Accounts Bank and the Common Security Trustee
is required to exercise reasonable care in the custody and preservation of any
Account, Financial Asset or Permitted Investment in its possession or under its
control (as the case may be); provided, however, that the Accounts Bank in any
event shall be deemed to have exercised reasonable care in the custody and
preservation of any Account if it takes such action for that purpose as the
Common Security Trustee reasonably requests in writing (and in accordance with
the terms of this Agreement) or if the Accounts Bank acts in accordance with the
requirements of Section 3.06(c) (Duties and Certain Rights of the Accounts Bank
- Degree of Care), but, notwithstanding the foregoing, the failure of the
Accounts Bank to comply with any such request of the Common Security Trustee at
any time shall not in itself be deemed a failure to exercise reasonable care.
Nothing in this Section 3.02 (Certain Rights and Powers in Respect of Accounts
and Funds) shall be construed as limiting the Common Security Trustee’s
maintenance of “control” (within the meaning of Sections 9-104(a)(2) and (3) or
Sections 8-106(d)(1) and (2), as applicable, of the UCC) over the Accounts.

Section 3.03. Security Interest.

(a) Grant. To secure the timely payment in full in cash and performance in full
of the Obligations, each Loan Party does hereby collaterally assign, grant and
pledge to, and grant a Lien on and a first priority security interest (subject
to Permitted Liens) in favor of, the Common Security Trustee, on behalf of and
for the sole and exclusive benefit of the Secured Parties in, all the estate,
right, title, interest and security entitlements of each Loan Party, whether now
owned or hereafter acquired, in all Accounts and in all Financial Assets,
including Permitted Investments held therein or credited thereto and all
proceeds thereof, including all rights of each Loan Party to receive moneys due
in respect of all Accounts, all claims with respect to any Account, all income
or gain earned in respect of the Financial Assets held in or credited to any
Account, all Cash Flows, equity contributions, Insurance Proceeds, Condemnation
Proceeds, Additional Proceeds, Net Cash Proceeds, investment income earned and
other amounts credited to or deposited in any Account,

 

19



--------------------------------------------------------------------------------

and all proceeds receivable or received when any Account is collected, exchanged
or otherwise disposed of, whether voluntarily or involuntarily. No Loan Party
shall have any rights or powers with respect to the Accounts, the contents of
the Accounts or any proceeds with respect thereto except as expressly provided
in this Agreement or the other Financing Documents.

(b) Acknowledgment. The Accounts Bank hereby acknowledges the first-priority
perfected security interest (subject to Permitted Liens) in, and the pledge by
each Loan Party to the Common Security Trustee, for the benefit of the Secured
Parties, of all of each Loan Party’s security entitlements to the Accounts and
all Financial Assets, including Permitted Investments held therein or credited
thereto and all proceeds thereof, and the Accounts Bank will so indicate on the
records maintained by the Accounts Bank with respect to the Accounts. The
Accounts Bank agrees to hold all such security entitlements and Financial Assets
in its custody and in trust for the purposes of, and on the terms set forth in,
this Agreement.

Section 3.04. Perfection; Further Assurances. Each Loan Party agrees that from
time to time it shall promptly execute and deliver all instruments and
documents, and take all actions, that may be reasonably necessary, or that the
Common Security Trustee may reasonably request, in order to perfect the
assignment and first-priority security interest (subject to Permitted Liens)
granted or intended to be granted hereby or to enable the Common Security
Trustee to exercise and enforce its rights and remedies hereunder with respect
to the Accounts, all Financial Assets held therein or credited thereto and all
proceeds thereof. Without limiting the generality of the foregoing, each Loan
Party shall file, and hereby authorizes the Common Security Trustee to file,
such financing or continuation statements, or amendments thereto, and shall
execute and deliver such other instruments, endorsements or notices, as may be
reasonably necessary or as the Common Security Trustee may reasonably request,
in order to perfect and preserve the assignments and security interests granted
or purported to be granted hereby. The Accounts Bank shall not have any
responsibility for the preparation, recording, filing, re-recording, or
re-filing of any financing statement, continuation statement or other instrument
in any public office.

Section 3.05. Other Liens; Adverse Claim.

(a) The Borrower represents and warrants that, as of the Effective Date:

 

  (i)

it has not assigned any of its rights under the Accounts other than pursuant to
the Financing Documents;

 

  (ii)

it has not executed and there is not any effective financing statement, security
agreement, control agreement or other instrument similar in effect covering all
or any part of the Accounts, except such as may have been filed in connection
with this Agreement or the other Financing Documents or, with respect to such
other instrument, in respect of Permitted Liens; and

 

  (iii)

it has full power and authority to grant a security interest in and assign its
right, title and interest in the Accounts and all Financial Assets held therein
or credited thereto and all proceeds thereof hereunder, subject to Permitted
Liens. The Borrower represents, warrants and covenants that it has not granted,
and shall not grant, to any Person (other than the Common Security Trustee) any
interest in any of the Accounts except such as may have been granted in
connection with this Agreement or Permitted Liens and that it has kept, and
shall keep, the Accounts free from all other Liens (other than Permitted Liens).

 

20



--------------------------------------------------------------------------------

(b) The Accounts Bank represents and warrants that to its knowledge there is no
Lien on any of the Accounts other than Permitted Liens and the claims and
interest of the parties as provided herein. Except as otherwise provided in
Section 3.05(c) (Other Liens; Adverse Claim), in the event that the Accounts
Bank has or subsequently obtains by agreement, operation of Government Rule or
otherwise a security interest in any Account or any security entitlement
credited thereto other than Permitted Liens, the Accounts Bank hereby agrees
that such security interest shall be fully subordinated in payment and with
respect to any right to exercise remedies to the security interest of the Common
Security Trustee for the benefit of the Secured Parties.

(c) The Accounts Bank represents and warrants on the date hereof that it has no
notice of any adverse claim to the Financial Assets deposited in or credited to
the various Accounts or to security entitlements with respect thereto. If any
Person asserts any Lien (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against any Account or in any
Financial Assets deposited in, or credited to, the various Accounts or to
security entitlements with respect thereto, the Accounts Bank, upon obtaining
actual knowledge thereof, will promptly notify the Common Security Trustee and
the Borrower thereof.

(d) The Financial Assets credited to the Accounts shall not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
(including the Accounts Bank) other than the Common Security Trustee (except for
Permitted Liens and to the extent of returned items and chargebacks either for
uncollected checks or other items of payment and transfers previously credited
to one or more of the Accounts).

Section 3.06. Duties and Certain Rights of the Accounts Bank.

(a) General. The duties of the Accounts Bank shall be determined solely by the
express provisions of this Agreement, each of which are solely mechanical and
administrative in nature, and shall not be considered fiduciary, and no implied
duties, covenants, functions, responsibilities, liabilities or obligations shall
be read into this Agreement or any other Financing Document or otherwise exist
against the Accounts Bank. Without limiting the generality of the foregoing, the
Accounts Bank shall take all actions as the Common Security Trustee or the
Borrower (only to the extent such instruction is issued in accordance with this
Agreement) shall direct it to perform in accordance with the express provisions
of this Agreement. The Accounts Bank shall have the right at any time to seek
instructions, or clarifications of any instructions, concerning the
administration of this Agreement from the Common Security Trustee and shall be
entitled to refrain from acting unless and until it receives any such
instructions or clarification that it has requested and any indemnification that
it may require for any cost, loss or liability which it may incur in complying
with such instructions.

(b) The Accounts Bank shall not have any duty or liability (i) for the
sufficiency, correctness, genuineness or validity of any funds or securities
deposited with or held by it, (ii) for preparing or filing any financing,
termination or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or

 

21



--------------------------------------------------------------------------------

maintaining the perfection of any security interest in the Collateral, (iii) to
ascertain or inquire as to the contents of any certificate, report or other
document delivered hereunder, (iv) to make any calculations or to exercise any
discretion notwithstanding any provisions herein, (v) to independently determine
if any payment or funds transfer is required to be made pursuant to this
Agreement, (vi) to make any payment, funds transfer or take any action hereunder
unless it is first instructed, in writing (including through any secured FTP
site previously approved by the Accounts Bank), by the proper party to make such
payment, transfer or take such action, or (vii) to determine if any necessary
consent is obtained or notice is given to the extent that the Account Banks is
acting in accordance with written instructions provided to it pursuant to and
subject to the terms and conditions of this Agreement.

(c) The Accounts Bank shall not be responsible for or have any duty to ascertain
or inquire into (i) any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or any other Financing Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Accounts Bank under, this Agreement or any other
Financing Document, or for the adequacy, accuracy or completeness of any
information supplied by the Common Security Trustee, the Borrower or any other
Person in or in connection with this Agreement or any other Financing Document,
or the transactions contemplated by this Agreement or any other the Financing
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement or any
other Financing Document, or for inspecting the properties, books or records of
the Borrower, (ii) the value of, title to or perfection of any of the
Collateral, (ii) the legality value, validity, effectiveness, genuineness,
adequacy, enforceability or sufficiency of this Agreement or any other document
referred to or provided for herein or therein,

(iii) any failure by the Borrower or any other party to any Financing Document
to perform its obligations hereunder or thereunder or (iv) the perfection or
priority of any Lien on the Collateral.

(d) The Accounts Bank shall not be required to ascertain, monitor, confirm or
inquire (i) whether or not any Default or Event of Default has occurred or
(ii) whether any other event or condition specified in any Financing Document
has occurred.

(e) The Accounts Bank shall not (i) be charged with knowledge of the terms of
any Financing Document to which it is not a party, (ii) be charged with
exercising remedies on behalf of the Common Security Trustee or any other party,
(iii) be responsible for the compliance by any other party with the terms of the
Financing Documents, or (iv) be liable or responsible for any loss or diminution
in value of any of the Collateral, by reason of any act or omission of any agent
or bailee selected by the Accounts Bank in good faith and with reasonable care.

(f) The Accounts Bank shall not (i) be required to initiate or conduct any
litigation or collection proceeding hereunder in accordance with the terms and
conditions of this Agreement or under any other Security Document, or (ii) be
responsible for any action taken or omitted to be taken by it hereunder in
accordance with the terms hereof or in connection with any other Financing
Document (except for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment). In no event shall the Accounts Bank be liable for special, indirect
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Accounts Bank has been advised of the likelihood
of such loss or damage and regardless of the form of action.

 

22



--------------------------------------------------------------------------------

(g) Whenever in the administration of this Agreement the Accounts Bank shall
deem it necessary or desirable that a factual matter be proved or established in
connection with the Accounts Bank taking, suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof is
herein specifically prescribed) may be deemed to be conclusively proved or
established by a certificate of an Authorized Signatory (as defined below) of
the Common Security Trustee and such certificate shall be full warrant to the
Accounts Bank for any action taken, suffered or omitted in reliance thereon.

(h) The Accounts Bank shall have no obligation to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder, and shall not be required to take any action, whether pursuant
to the instructions of the Common Security Trustee or otherwise, unless and
until it has received indemnity and/or security deemed satisfactory to it in its
sole discretion for any cost, loss, or liability which it may incur taking such
action.

(i) In no event shall the Accounts Bank be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond
their control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government actions,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Accounts Bank like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties agree that they will provide the Accounts Bank with such
information as either of them may request in order for the Accounts Bank to
satisfy the requirements of the USA Patriot Act.

(j) The Accounts Bank shall not be deemed to have knowledge or notice of any
occurrence of any Default or Event of Default (notwithstanding any other
relationship with the Borrower, whether as shareholder, financial advisor or
otherwise) unless it shall, shall have received written notice thereof.

(k) The Accounts Bank shall be entitled to consult with and engage legal
counsel, independent accountants or other experts selected by it, and any
opinion, advice or statement of such legal counsel, independent accountants or
other experts shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by it under this Agreement or any other
Financing Document, in each case, in good faith and reliance thereon (provided
that the obligations of the Loan Parties to reimburse the Accounts Bank for any
such counsel, accountants or experts shall be as set forth in Section 7.03
(Costs and Expenses)).

(l) The Accounts Bank may employ a custodian, agent, nominee or delegate to
transact or concur in transacting any business and to do or concur in doing any
acts required to be done by the Accounts Bank (including the receipt and payment
of money). The exculpatory provisions of the preceding paragraphs shall apply to
any such custodian, agent, nominee or delegate of the Accounts Bank and any such
custodian, agent, nominee or delegate, and shall apply to their respective
activities as Accounts Bank.

 

23



--------------------------------------------------------------------------------

(m) The Accounts Bank shall have no responsibility to make any investigation
into the facts or matters stated in any notice, certificate, instrument, demand,
request, direction, instruction, waiver, receipt, consent, agreement or other
document or communication furnished to it under this Agreement or any other
Financing Document or in connection with the transactions contemplated herein or
therein or to determine, confirm or verify the information, contents or amounts
set forth therein.

(n) For the avoidance of doubt, the provisions of this Section 3.06 (Duties and
Certain Rights of the Accounts Bank) shall survive the termination of this
Agreement, the repayment of the Obligations, and the resignation or removal of
the Accounts Bank, to the maximum extent permitted by Government Rule.

(o) Negative Pledge. The Accounts Bank hereby agrees that it shall not grant any
security interests in the Accounts or the Financial Assets that it is obligated
to maintain under this Agreement except as may be granted in connection with
this Agreement or for Permitted Liens.

(p) Degree of Care. The Accounts Bank shall exercise the same degree of care in
administering the funds held in the Accounts and the investments purchased with
such funds in accordance with the terms of this Agreement as the Accounts Bank
exercises in the ordinary course of its day-to-day business in administering
other funds and investments for its own account and as required by Government
Rule.

(q) Reliance by Accounts Bank. The Accounts Bank shall be entitled to
conclusively rely upon and shall not be bound to make any investigation into the
facts or matters stated in any certificate, or any other notice, incumbency
certificate from any party hereto, or other document (including any cable,
telegram, electronic mail, facsimile or telex) believed by it to be genuine and
to have been signed or sent by or on behalf of the proper Person or Persons. As
to any matters not expressly provided for by this Agreement, the Accounts Bank
shall not be required or authorized to take any action or exercise any
discretion, but shall, subject to the terms of this Agreement, be required to
act or to refrain from acting upon written instructions of the Common Security
Trustee (during a Control Notice Period) and, except during a Control Notice
Period, the Borrower (solely to the extent permitted hereunder); provided,
however, that Accounts Bank shall be fully justified in failing or refusing to
take any action under this Agreement if such action would, in the sole judgment
of the Accounts Bank, be contrary to Government Rule. During a Control Notice
Period, the Accounts Bank shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request or
consent of the Common Security Trustee. Upon request by the Accounts Bank, the
Common Security Trustee agrees to provide to the extent available any
information that the Accounts Bank may reasonably request in connection with the
performance of its responsibilities hereunder, with a copy to the Borrower.

 

24



--------------------------------------------------------------------------------

(r) Indemnification and Liability.

 

  (i)

Each Loan Party hereby agrees, jointly and severally, to indemnify the Accounts
Bank and its Affiliates and the partners, directors, officers, employees, agents
and advisors of such Persons and of such Persons’ Affiliates (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, actions, suits,

judgments, demands, damages, liabilities and expenses and/or any withholding
taxes relating to income of the Loan Parties that is payable by Accounts Bank as
a result of this Agreement (in each case, including all reasonable fees, costs
and expenses of counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of the execution, delivery,
enforcement or performance of this Agreement or any other document referred to
or provided for herein or the transactions contemplated hereby and thereby, or
any action taken or omitted by any such Indemnified Party under or in connection
with any of the foregoing, including with respect to the exercise by the
Accounts Bank of any of its respective rights or remedies under this Agreement
or any of the Financing Documents, and any investigation, litigation or
proceeding (including any bankruptcy, insolvency, reorganization or other
similar proceeding or appellate proceeding) related to this Agreement or any
other Financing Document; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, actions, suits,
judgments, demands, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

  (ii)

The provisions of this Section 3.06(e) (Duties and Certain Rights of the
Accounts Bank - Indemnification and Liability) shall survive the Discharge Date,
or the resignation or removal of the Accounts Bank, and shall be in addition to
any other rights and remedies of the Accounts Bank.

 

  (iii)

Any amounts payable by any Loan Party pursuant to this Section 3.06(e) (Duties
and Certain Rights of the Accounts Bank - Indemnification and Liability) shall
be paid no later than thirty (30) days after demand therefor, and if not paid
within such period shall bear interest at the Default Rate.

(s) Court Orders. Notwithstanding anything to the contrary herein, the Accounts
Bank is hereby authorized, based on advice of counsel, to obey and comply with
all writs, orders, judgments or decrees issued by any court or administrative
agency or other governmental authority affecting any Accounts. The Accounts Bank
shall not be liable to any of the parties hereto, their successors, heirs or
personal representatives by reason of the Accounts Bank’s compliance with such
writs, orders, judgments or decrees, notwithstanding that such writ, order,
judgment or decree may later be reversed, modified, set aside or vacated.

(t) Resignation and Termination.

 

  (i)

The Accounts Bank may at any time resign by giving thirty (30) days’ written
notice to each other party to this Agreement, such resignation to be effective
upon the appointment of a successor Accounts Bank as provided below. Either
(x) so long as no payment or bankruptcy Event of Default has occurred and is
continuing, the Borrower or (y) the Common Security Trustee (upon direction of
the Required Secured Parties) may remove the Accounts Bank at any time by giving
notice to each other party to this Agreement, such removal to be effective upon
the appointment of a successor Accounts Bank as provided below.

 

25



--------------------------------------------------------------------------------

  (ii)

In the event of any resignation or removal of the Accounts Bank, a successor
Accounts Bank, which shall be a bank or trust company organized under the laws
of the United States of America or of the State of New York, having a corporate
trust office in New York and a capital and surplus of not less than one billion
Dollars ($1,000,000,000) or otherwise acceptable to the Common Security Trustee,
shall be appointed by the Common Security Trustee (and, so long as no Event of
Default has occurred and is continuing, with consent of the Borrower not to be
unreasonably withheld or delayed). Any such successor Accounts Bank shall be
capable of acting as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC) and a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC) and shall deliver to each party to this
Agreement a written instrument accepting such appointment and thereupon such
successor Accounts Bank shall succeed to all the rights and duties of the
Accounts Bank under this Agreement and shall be entitled to receive the Accounts
from the predecessor Accounts Bank. If the Accounts Bank consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business (including this transaction) or assets to, another corporation or
banking association, the resulting, surviving or transferee corporation without
any further act shall be the successor Accounts Bank. If no willing successor
can be found, the Accounts Bank may (at the expense of the Borrower) appeal to a
court of competent jurisdiction for one.

 

  (iii)

Upon the replacement of the Accounts Bank hereunder, all investments and other
amounts held by it or credited to Accounts pursuant to this Agreement shall be
transferred to such successor Accounts Bank. In the event of the resignation or
termination of the Accounts Bank, the provisions of this Section 3.06 (Duties
and Certain Rights of the Accounts Bank) shall continue in effect for the
benefit of the retiring Accounts Bank in respect of any actions taken or omitted
to be taken while acting as the Accounts Bank, the Accounts Bank shall be
entitled to its reasonable fees and expenses in accordance with Section 3.08
(Costs, Expenses and Attorneys’ Fees) incurred up to the time such resignation
or termination becomes effective in accordance with this Section 3.06(g) (Duties
and Certain Rights of the Accounts Bank - Resignation and Termination), and the
Accounts Bank shall have no responsibilities hereunder after such date and no
further obligations hereunder after such date other than any that accrue prior
to such date and have not been satisfied.

 

26



--------------------------------------------------------------------------------

(u) Directions and Instructions to the Accounts Bank. All written directions and
instructions by the Borrower or the Common Security Trustee to the Accounts Bank
pursuant to this Agreement shall be executed by an authorized signatory (each,
an “Authorized Signatory”) of the Borrower or the Common Security Trustee, as
applicable, and, in the case of the Borrower, such Authorized Signatory shall be
an Authorized Officer. No Person shall be deemed to be an Authorized Signatory
of the Borrower or the Common Security Trustee, unless such Person is named on a
certificate of incumbency delivered to the Accounts Bank by the Borrower or the
Common Security Trustee, as applicable. The Borrower and the Common Security
Trustee shall deliver to the Accounts Bank a certificate of incumbency, in form
and substance satisfactory to the Accounts Bank, setting forth the names and
specimen signatures of the Borrower’s and Common Security Trustee’s Authorized
Signatories permitted to provide instructions hereunder to the Accounts Bank,
and shall promptly provide any changes to such certificate from time to time
thereafter. The Accounts Bank shall be entitled to rely conclusively on such
certificate until it receives a certificate specifically stating that it is a
superseding certificate.

Section 3.07. Remedies. Subject to the Intercreditor Agreement, during a Control
Notice Period:

(a) the Common Security Trustee may exercise in respect of the Accounts, in
addition to other rights and remedies provided for herein (including
Section 2.02 (Event of Default)), in the Security Agreement, or otherwise
available to it, all the rights and remedies of a secured party under the UCC at
that time and consistent with the provisions of the Common Terms Agreement,
including the right to proceed to protect and enforce the rights vested in it by
this Agreement, to sell, liquidate or otherwise dispose of any or all of the
Accounts, and to cause the Accounts to be sold, liquidated or otherwise disposed
of, in each case in such manner as the Common Security Trustee may elect in
accordance with the terms of the Financing Documents;

(b) the proceeds of any Financial Assets credited to or held in any Account and
all cash proceeds received by the Common Security Trustee in respect of any sale
of, collection from or other realization upon all or any part of the Accounts
may, in the discretion of the Common Security Trustee, then or at any time
thereafter, be applied in whole or in part by the Common Security Trustee
against all or any part of the Obligations in accordance with the Common Terms
Agreement and the Security Agreement;

(c) during a Control Notice Period, the Accounts Bank shall not honor any
instruction from the Borrower directing any withdrawal or transfer from any
Account, and shall honor any and all instructions solely from the Common
Security Trustee with respect to any withdrawal or transfer from the Accounts;
and

(d) any surplus of such amounts or proceeds remaining after the Discharge Date
shall be paid over to the Borrower or, if the Common Security Trustee reasonably
determines that there exists a claim against, or interest held in, such surplus
by a third party, upon prior written notice to the Borrower, to a court of
competent jurisdiction. No right, power or remedy herein conferred upon or
reserved to the Common Security Trustee or the other Secured Parties is intended
to be exclusive of any other right, power or remedy and every such right, power
and remedy shall, to the extent permitted by Government Rule, be cumulative and
in addition to every other right, power and remedy given hereunder or now or
hereafter existing at Government Rule or in equity or otherwise. The assertion
or employment of any right or remedy hereunder or otherwise shall not prevent
the concurrent assertion or employment of any other appropriate right or remedy.
Recourse to any or all Security now or hereafter held by the Common Security
Trustee or the other Secured Parties may be taken concurrently or successively
and in one or several consolidated or independent judicial actions or lawfully
taken nonjudicial proceedings, or both.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

WITHDRAWAL AND TRANSFER PROCEDURES

Section 4.01. Maintenance of Funds in Accounts; Withdrawals. Until withdrawn or
transferred pursuant to and in accordance with this Agreement, all amounts
deposited into any Account shall be held in such Account. All withdrawals and
transfers from any Account shall be made in accordance with the provisions of
this Agreement.

Section 4.02. Company Access to Accounts.

(a) Except during a Control Notice Period, upon receipt by the Accounts Bank of
written instructions (including through any secured FTP site previously approved
by the Accounts Bank) originated by an Authorized Officer of the Borrower
concerning the withdrawal, transfer or disposition of funds in the Accounts, the
Accounts Bank shall make such withdrawal or transfer in accordance with such
instructions, and shall have no obligation to inquire, monitor, determine or
confirm whether any such withdrawals, payments, transfers or instructions are in
compliance with Article V below. During a Control Notice Period, the Accounts
Bank shall only honor instructions originated by Common Security Trustee
concerning the withdrawal, transfer or disposition of funds in the Accounts,
without further consent from any Loan Party, and no Loan Party shall have the
right or ability to access, withdraw or transfer funds from the Accounts. Any
such transfers, withdrawals or dispositions of funds in the Accounts shall be
made in accordance with the Accounts Bank’s customary withdrawal procedures
relating to securities accounts and/or deposit accounts generally.

(b) Any written instruction (including through the posting of any excel or other
files to any secured FTP site previously approved by the Accounts Bank) for any
withdrawal or transfer from any Account permitted or required to be delivered
hereunder by the Borrower shall be delivered to the Accounts Bank no later than
12:00 noon (New York City time) on the Business Day of any withdrawal or
transfer contemplated by such written instruction; provided, however, that in
the event that any such instruction requires the Accounts Bank to perform any
currency conversion in respect of any Alternative Currency, such instructions
must be received no later than 11:00. a.m. (New York City time) at least two
(2) Business Days prior to any such withdrawal or transfer, subject, in each
case, to the Accounts Bank’s internal requirements. Any instructions received
after the applicable cut-off times shall be treated as if received on the
following Business Day. Such written instruction shall be in English and be
delivered by electronic mail (with any attachment in .pdf) pursuant to
Section 7.06 (Notices and Other Communications) or in such other format as may
be mutually agreed upon between the Borrower and the Accounts Bank (it being
acknowledged that posting of excel files to a secured FTP site designated by the
Accounts Bank to the Loan Parties prior to the date hereof shall satisfy the
foregoing), and shall be considered delivered upon receipt thereof. In no event
shall instructions be considered delivered hereunder if incomplete or
inaccurate, or if such instructions do not otherwise meet the requirements for
such instructions set forth in this Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE V

APPLICATION OF FUNDS

Section 5.01. Equity Proceeds Account.

(a) Equity Proceeds Account. The Borrower shall cause to be deposited into the
Equity Proceeds Account: (i) all Cash Flows (other than Business Interruption
Insurance Proceeds) received prior to the Project Completion Date, (ii) all cash
paid to any Loan Party prior to the Project Completion Date from any direct or
indirect owner of the Borrower by way of equity contribution or subordinated
shareholder loans and (iii) on or prior to the Project Completion Date, (A)
Delay Liquidated Damages, (B) all other income received by or on behalf of any
Loan Party (howsoever earned), revenue (howsoever generated) and proceeds of any
nature whatsoever received by such Loan Party or to which such Loan Party is
entitled (including Business Interruption Insurance Proceeds pursuant to
Section 5.07(e) (Insurance/Condemnation Proceeds Account) and proceeds of
Replacement Debt pursuant to the Financing Documents) that is not otherwise
expressly required or permitted to be deposited into or credited to another
Account, applied directly to the Obligations or distributed as a Restricted
Payment, in accordance with this Agreement and (C) all other amounts received by
any Loan Party on or prior to the Project Completion Date and not required by
the terms of this Agreement to be deposited into another Account.

(b) Withdrawals from Equity Proceeds Account. Other than during a Control Notice
Period, the Borrower may (i) transfer and deposit the amounts on deposit in the
Equity Proceeds Account to the Construction Account, the Revenue Account, the
Operating Account or any other Account at the times and subject to the terms and
conditions set forth herein or (ii) use the amounts on deposit in the Equity
Proceeds Account to make a Restricted Payment so long as each of the conditions
to a Restricted Payment set forth in the Financing Documents are satisfied.

Section 5.02. Construction Account.

(a) The Borrower shall cause to be deposited into the Construction Account, from
time to time, any funds withdrawn and transferred from the Equity Proceeds
Account pursuant to the provisions of Section 5.01 (Equity Proceeds Account).

(b) Other than during a Control Notice Period, the Borrower may transfer or
withdraw amounts on deposit in the Construction Account to pay Project Costs
then due and owing or becoming due and payable within the next sixty (60) days
to be prepaid using the proceeds of such transfer or withdrawal.

(c) On the Project Completion Date, the Borrower shall transfer amounts on
deposit in or standing to the credit of the Construction Account in the
following order of priority:

 

  (i)

first, to remain on deposit in the Construction Account, an amount equal to the
amount reasonably anticipated by the Borrower to pay all remaining Project Costs
to achieve Final Completion of Train 6 and all additional expansion trains (if
any) of the Project; and

 

29



--------------------------------------------------------------------------------

  (ii)

second, for deposit to the Debt Service Reserve Accounts, the amount necessary
to fund each Debt Service Reserve Account up to the amount required by the
applicable Financing Documents (less the amount on deposit in or standing to the
credit of such Debt Service Reserve Account (including the Stated Amount of any
Acceptable Debt Service Reserve LCs credited to such Debt Service Reserve
Account))

 

  (iii)

third, the Revenue Account.

(d) Other than during a Control Notice Period, amounts on deposit in the
Construction Account following the Project Completion Date shall be applied by
the Borrower for the payment of Project Costs to achieve Final Completion of
Train 6 and all additional expansion trains (if any) of the Project.

(e) On the date that the Borrower achieves Final Completion of Train 6 and all
additional expansion trains (if any) of the Project, as confirmed in writing to
the Accounts Bank by the Borrower, at the written request of the Borrower to the
Accounts Bank (with a copy to the Common Security Trustee), the Construction
Account may be closed and any amounts on deposit therein transferred to the
Revenue Account.

Section 5.03. Revenue Account.

(a) the Borrower shall cause to be deposited into the Revenue Account from and
after the Project Completion Date: (A) all Cash Flows, (B) all other income
received by or on behalf of any Loan Party (howsoever earned), revenue
(howsoever generated) and proceeds of any nature whatsoever received by any Loan
Party or to which such Loan Party is entitled (including Business Interruption
Insurance Proceeds pursuant to Section 5.07(e) (Insurance/Condemnation Proceeds
Account) and Delay Liquidated Damages) that is not otherwise expressly required
or permitted to be deposited into or credited to another Account, or applied
directly to the Obligations, in accordance with this Agreement and (C) all
amounts required to be transferred into the Revenue Account from any other
Account pursuant to the terms of this Agreement or received by any Loan Party
after the Project Completion Date and not required by the terms of this
Agreement to be deposited into another Account.

(b) Subject to the last proviso of this Section 5.03(b), other than during a
Control Notice Period, the Borrower shall transfer funds on deposit in the
Revenue Account (including any amounts transferred to the Revenue Account from
any other Account on the applicable date as permitted hereunder) at the
following times and in the following order of priority:

 

  (i)

first, from time to time, either (x) for deposit to the Operating Account, in an
amount not to exceed the Operation and Maintenance Expenses currently payable or
expected by the Borrower to become due during the immediately succeeding sixty
(60) days, taking into account amounts on deposit in the Operating Account for
such purpose and/or (y) without duplication of any amounts transferred under
clause (x), towards the payment of Operation and Maintenance Expenses currently
payable;

 

30



--------------------------------------------------------------------------------

  (ii)

second, after making each applicable withdrawal and transfer above, from time to
time, on a pro rata basis to the payment of all fees, costs, charges, expenses
and any other amounts (other than as specifically described below in this
Section 5.03(b)) then due and owing to the Secured Parties in connection with
this Agreement and the other Financing Documents;

 

  (iii)

third, after making each applicable withdrawal and transfer above, on each
Monthly Date (and on any other date when due and payable), to (x) the Debt
Payment Account; (y) the applicable Secured Parties that are owed such amounts,
an amount equal to (A) the interest on and principal of the Senior Debt (other
than principal of Working Capital Debt) and (B) scheduled payments and payments
of Hedge Termination Value and Gas Hedge Termination Value to be paid by the
Borrower pursuant to the Interest Rate Protection Agreements and the Secured Gas
Hedges, respectively, in each case that are then due and payable or to be due
and payable on the next Quarterly Payment Date; and (z) the Lenders (as defined
in the Working Capital Facility Agreement) in the amounts of interest on and
principal of the Working Capital Debt that the Borrower intends or is required
to pay under the Financing Documents;

 

  (iv)

fourth, after making each applicable withdrawal and transfer above, on each
Monthly Date, pro rata, for deposit to (A) the Senior Secured Notes Debt Service
Reserve Account, an amount equal to the amount required to be on deposit therein
pursuant to the Financing Documents, and (B) any Additional Debt Service Reserve
Account in an amount equal to the “debt service reserve requirement” established
pursuant to any Senior Debt Instrument governing the applicable Senior Debt, in
each case, less the amount on deposit in or standing to the credit of the
applicable Account;

 

  (v)

fifth, after making each applicable withdrawal and transfer above, on each
Quarterly Payment Date (and on any other date when due and payable), the amount
necessary to repay any Permitted Indebtedness then due and payable, to make any
Permitted Investments or other Investments permitted by the Financing Documents
or for Capital Expenditures permitted by the Financing Documents;

 

  (vi)

sixth, after making each applicable withdrawal and transfer above, on each
Quarterly Payment Date (and on any other date when due and payable), the amount
necessary for payment into the Distribution Account to make a Restricted Payment
to the Pledgor or Sponsor to make the payment described in clause (b) of
Permitted Payments to Sponsor; and

 

  (vii)

seventh, after making each applicable withdrawal and transfer above, on each
Monthly Date, any excess remaining in the Revenue Account to be transferred to
the Distribution Account;

 

 

31



--------------------------------------------------------------------------------

provided, however, that the Borrower may transfer Cash Flows from the FOB Sale
and Purchase Agreements received prior to the Project Completion Date in the
Revenue Account to the Equity Proceeds Account prior to application of the
provisions of Section 5.03(b)(i)-(viii)(Revenue Account).

Section 5.04. Operating Account.

(a) The Borrower shall cause the following amounts to be deposited into the
Operating Account: (i) prior to the Project Completion Date, any funds withdrawn
and transferred from the Equity Proceeds Account pursuant to Section 5.01(c)(i)
(Withdrawals from the Equity Proceeds Account), (ii) from and after the Project
Completion Date, all amounts required to be so deposited pursuant to
Section 5.03(b) (Revenue Account) and (iii) unless such proceeds have been
directed to be paid directly to the applicable payee, all proceeds of any
Working Capital Debt.

(b) Other than during a Control Notice Period, the Borrower may transfer funds
in the Operating Account to the payment of amounts owing by the Loan Parties for
the amounts required for, and to be applied to, (i) payment of Operation and
Maintenance Expenses then due and payable or coming due and payable within the
following sixty (60) days and (ii) payment for gas purchases for any trains of
the Project.

Section 5.05. Debt Payment Account.

(a) Amounts shall be deposited into the Debt Payment Account as required
pursuant to Section 5.03(b) (Revenue Account).

(b) On each Quarterly Payment Date (or any other date when payment of Senior
Debt is due), the Borrower may withdraw from the Debt Payment Account to pay
(i) first, to the pro rata payment of interest on the Senior Debt then due and
owing and to the scheduled payments then due and owing by the Borrower pursuant
to the Interest Rate Protection Agreements (but excluding any payments of Hedge
Termination Value) and (ii) second, to the pro rata repayment of the principal
of the Senior Debt (other than principal of Working Capital Debt) then due and
owing and payments for any Hedge Termination Value and Gas Hedge Termination
Value then due and payable by the Borrower with respect to any Interest Rate
Protection Agreements or Secured Gas Hedges, as the case may be.

Section 5.06. Debt Service Reserve Accounts.

(a) The Borrower shall cause to be deposited into a Debt Service Reserve
Account, (i) on or prior to the Project Completion Date, any funds withdrawn and
transferred from the Construction Account pursuant to Section 5.02 (Construction
Account), and (ii) following the Project Completion Date, on each Quarterly
Payment Date, all amounts required pursuant to Section 5.03(b) (Revenue
Account). In addition, the Borrower may, in lieu of cash, cause to be delivered
to the Common Security Trustee one or more Acceptable Debt Service Reserve LCs,
the Stated Amounts of which shall be credited to a Debt Service Reserve Account.

(b) The Borrower shall be permitted to withdraw amounts from the applicable Debt
Service Reserve Account that was established pursuant to the Senior Debt
Instrument governing the relevant Senior Debt to pay interest on and principal
of such Senior Debt and scheduled payments (but excluding any payments of Hedge
Termination Value) under the Interest Rate Protection Agreements entered into in
respect of such Senior Debt in the event that amounts on deposit in the Debt
Payment Account are insufficient to pay such amounts when due.

 

32



--------------------------------------------------------------------------------

(c) In the event that on any Quarterly Payment Date (after giving effect to any
transfers required to be made from the Senior Secured Notes Debt Service Reserve
Account or any Additional Debt Service Reserve Account, as applicable, on such
date) amounts on deposit in the Senior Secured Notes Debt Service Reserve
Account or such Additional Debt Service Reserve Account, as applicable
(including the Stated Amount of any Acceptable Debt Service Reserve LCs credited
to such Debt Service Reserve Account), exceed the amount required to be on
deposit in the Senior Secured Notes Debt Service Reserve Account pursuant to the
Financing Documents or the “debt service reserve requirement” established
pursuant to any Senior Debt Instrument governing the applicable Senior Debt,
then the Borrower may direct the Accounts Bank to transfer all such excess
amounts on deposit the Senior Secured Notes Debt Service Reserve Account or any
Additional Debt Service Reserve Account, as applicable, for deposit into the
Revenue Account for application in accordance with Section 5.03(b) (Revenue
Account).

(d) The Common Security Trustee may drawdown all or a portion of the Stated
Amount of all Acceptable Debt Service Reserve LCs and deposit the funds received
into the applicable Debt Service Reserve Account with respect to which such
letters of credit are credited:

 

  (i)

in whole or in part, in the amount necessary to make payments of interest on and
principal of the applicable Senior Debt then due and payable in the event
amounts on deposit in the Revenue Account, Debt Payment Account and the Debt
Service Reserve Account are insufficient to pay such amounts when due;

 

  (ii)

if (A) the commercial bank that issued any Acceptable Debt Service Reserve LC is
no longer an Acceptable Bank and (B) the Borrower has not replaced such
Acceptable Debt Service Reserve LC within fifteen (15) Business Days of being
notified of such event; and

 

  (iii)

if (A) no less than thirty (30) days prior to the expiry date of each such
letter of credit, the Common Security Trustee has not received notice from the
issuing bank that it will extend such expiry date or renew such applicable
letter of credit and no substitute or replacement letter of credit satisfying
the requirements of an “Acceptable Debt Service Reserve LC” has been delivered
to the Common Security Trustee to replace the Stated Amount of such expiring
Acceptable Debt Service Reserve LC and, as applicable and/or (B) the sum of
(i) the undrawn portion of the Stated Amount of all Acceptable Debt Service
Reserve LCs that have been credited to the applicable Debt Service Reserve
Account, and (ii) all other amounts on deposit in or standing to the credit of
such Debt Service Reserve Account is less than the “debt service reserve
requirement” established pursuant to the Senior Debt Instruments governing such
Debt Service Reserve Account on the date of such drawdown.

 

33



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Section 5.06 to the contrary, from and
after the date when the Loan Parties are no longer required to maintain a Debt
Service Reserve Account pursuant to the Secured Debt Instruments under which
such Debt Service Reserve Account was created, the Borrower may transfer or
withdraw of all cash amounts on deposit in such Debt Service Reserve Account to
(i) prior to the Project Completion Date, the Equity Proceeds Account or the
Construction Account and (ii) thereafter, the Revenue Account.

Section 5.07. Insurance/Condemnation Proceeds Account.

(a) The Borrower shall cause all Insurance Proceeds, all Condemnation Proceeds
and all Performance Liquidated Damages to be deposited into the
Insurance/Condemnation Proceeds Account and applied as provided in this
Section 5.7 (Insurance/Condemnation Proceeds Account).

(b) Any Insurance Proceeds, Condemnation Proceeds or Performance Liquidated
Damages shall be applied by the Borrower to (i) the reinvestment into the
Project, as permitted by the Financing Documents, (ii) the prepayment of the
Secured Debt and other Obligations in accordance the Financing Documents or
(iii) transferred to the Revenue Account by the Borrower (in its sole
discretion) to the extent not required to be reinvested or used to prepay
Secured Debt and other Obligations pursuant to the Financing Documents.

Section 5.08. Distribution Account.

(a) Funds shall be transferred from the Revenue Account to the Distribution
Account pursuant to Section 5.03(b)(vii) (Revenue Account).

(b) Amounts on deposit in the Distribution Account may be used by the Borrower
to make Restricted Payments so long as the conditions set forth relating to
Restricted Payments in the Financing Documents (including delivery of a
Restricted Payment Certificate and any other certificates and calculations
required therein, if any) have been satisfied prior to, or in connection with,
such Restricted Payment.

Section 5.09. Additional Proceeds Account.

(a) The Borrower may, at its election, cause to be deposited into the Additional
Proceeds Account all or a portion of the net proceeds of any Indebtedness
permitted to be incurred pursuant to the Financing Documents (such proceeds, the
“Additional Proceeds”).

(b) Any Additional Proceeds shall be (i) applied by the Borrower to repay
Indebtedness as and to the extent required by the Financing Documents or (ii) to
the extent not required to repay Indebtedness under the Financing Documents,
transferred to the Construction Account (prior to the Project Completion Date)
or the Revenue Account (on or after the Project Completion Date).

Section 5.10. Transfers pursuant to this Article V. To the extent any Event of
Default has occurred and is continuing and a Control Notice Period is not
applicable, each month no later than fifteen (15) days after the end of such
month, the Borrower will deliver to the Common Security Trustee a certificate
setting forth the application of funds in accordance with this Article V for the
prior calendar month.

 

34



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF AGREEMENT

The rights and powers granted herein to the Common Security Trustee have been
granted in order, among other things, to perfect the Common Security Trustee’s
security interests in the Accounts and to permit the Common Security Trustee to
carry out its duties under the Common Terms Agreement and the other Financing
Documents, are powers coupled with an interest, and will neither be affected by
the bankruptcy of the Borrower or any other Person nor by the lapse of time. All
right, title and interest of the Common Security Trustee in the Accounts shall
continue and, except as otherwise provided herein, the obligations of the
Accounts Bank hereunder shall continue, until the Discharge Date. At such time,
the Common Security Trustee shall notify the Accounts Bank in writing to, and
upon such notification the Accounts Bank shall, pay any amounts (including
Permitted Investments) then remaining in any of the Accounts to an account
designated in writing by the Borrower to the Accounts Bank or, if the Common
Security Trustee reasonably determines that there exists a claim against, or
interest held in, such amounts by a third party, upon prior written notice to
the Borrower, to a court of competent jurisdiction. No termination of any
Secured Party’s interest hereunder shall affect the rights of any other Secured
Party hereunder.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Amendments, Etc. No amendment, termination or waiver of any
provision of this Agreement and no consent to any departure by the Loan Parties
shall be effective unless in writing signed by the Common Security Trustee and,
in the case of an amendment, the Borrower, any Restricted Subsidiary party
hereto, the Common Security Trustee, and the Accounts Bank and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall,
unless in writing and signed by the Accounts Bank in addition to the Common
Security Trustee, affect the rights or duties of, or any fees or other amounts
payable to, the Accounts Bank under this Agreement; provided, further, that that
no amendment, waiver or consent with respect to any definitions or other term of
any other Financing Documents incorporated into this Agreement by reference
shall, unless in writing and signed by the Accounts Bank, be effective with
respect to the Accounts Bank if such amendment, waiver or consent shall affect
the rights or duties of, or any fees, expenses or other amounts payable to, the
Accounts Bank under this Agreement.

Section 7.02. Applicable Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

35



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE LOAN PARTIES, THE ACCOUNTS BANK OR THEIR RESPECTIVE PROPERTIES IN
THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT PERMIT A CLAIM, ACTION
OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION TO BE FILED,
HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 7.02(b)
(APPLICABLE LAW; JURISDICTION; ETC.). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.02(d)
(APPLICABLE LAW; JURISDICTION; ETC.).

 

36



--------------------------------------------------------------------------------

(e) Service of Process. Each party hereto hereby irrevocably consents to the
service of any and all process in any action or proceeding relating to this
Agreement by the mailing of copies of such process to the Borrower at its then
effective notice address pursuant to Section 7.06 (Notices and Other
Communications).

(f) Waiver of Immunity. To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Loan Parties hereby irrevocably and unconditionally waive such
immunity in respect of their obligations under this Agreement and the other
Financing Documents and, without limiting the generality of the foregoing, agree
that the waiver set forth in this Section 7.02(f) (Applicable Law; Jurisdiction;
Etc.) shall have the fullest scope permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America and are intended to be
irrevocable for purposes of such Act.

Section 7.03. Fees, Costs and Expenses. The Borrower agrees to pay to the
Accounts Bank such fees in the amounts set forth in the Accounts Bank Fee
Letter. The Borrower shall pay (a) all reasonable and documented out-of-pocket
expenses incurred by the Accounts Bank and the Common Security Trustee
(including all reasonable fees, costs and expenses of counsel for any of the
Accounts Bank and the Common Security Trustee), in connection with the
preparation, negotiation, execution and delivery of this Agreement and the
administration and maintenance of the Accounts; (b) all reasonable and
documented out-of-pocket expenses incurred by the Common Security Trustee and
the Accounts Bank (including all reasonable fees, costs and expenses of counsel
for any of the Common Security Trustee and the Accounts Bank), in connection
with any amendments, modifications or waivers of the provisions of this
Agreement; (c) all reasonable and documented out-of-pocket expenses incurred by
the Accounts Bank and the Common Security Trustee (including all reasonable
fees, costs and expenses of counsel for any of the Accounts Bank and the Common
Security Trustee), in connection with the administration of this Agreement; and
(d) all reasonable out-of-pocket expenses incurred by the Accounts Bank and the
Common Security Trustee (including all reasonable fees, costs and expenses of
counsel for any of the Accounts Bank and the Common Security Trustee), in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 7.03 (Costs and
Expenses), including in connection with any workout, restructuring or
negotiations in respect of the Obligations. The obligations contained in this
Section 7.03 (Costs and Expenses) shall survive the termination of this
Agreement or the resignation or removal of the Accounts Bank, to the maximum
extent permitted by Governmental Rule.

Section 7.04. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or portable document format
(“pdf”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

37



--------------------------------------------------------------------------------

Section 7.05. No Waiver; Cumulative Remedies. No failure by the Accounts Bank,
the Common Security Trustee or any other Secured Party to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Financing Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Financing
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Government Rule.

Section 7.06. Notices and Other Communications.

(a) Any notice, claim, request, demand, consent, designation, direction,
instruction, certificate, report or other communication to be given under or in
connection with this Agreement shall be given in writing and may be delivered by
hand, certified or registered airmail, internationally recognized courier
service, facsimile or email (provided that email delivery shall be effective
only upon receipt of an acknowledgment from the intended recipient such as by
the “return receipt requested” function, as available, reply e-mail or other
written acknowledgment) to the party’s address specified below or at such other
address as such party shall have designated by notice to the other party hereto
and shall be effective upon receipt.

(b) The Common Security Trustee and the Accounts Bank shall be entitled to rely
and act upon any written notices purportedly given by or on behalf of the
Borrower, which the Common Security Trustee or the Accounts Bank, as applicable,
believes in good faith to be genuine, even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Common Security Trustee, the Accounts Bank and the Related
Parties of each of them for all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.

(c) Each of the Loan Parties, the Common Security Trustee and the Accounts Bank
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

Section 7.07. Patriot Act Notice. The parties hereto acknowledge that, in
accordance with Section 326 of the Patriot Act, the Accounts Bank, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each Person that establishes a relationship or opens an account. The
parties to this Agreement agree that they will provide the Accounts Bank with
such information as it may request in order to satisfy the requirement of the
Patriot Act.

Section 7.08. Reinstatement. This Agreement and the obligations of the Loan
Parties hereunder shall automatically be reinstated if and to the extent that
for any reason any payment made pursuant to this Agreement (or any other payment
giving rise to the occurrence of the Discharge Date) is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Loan Parties or
any other Person or as a result of any settlement or compromise with any Person
(including the Loan Parties) in respect of such payment, and the Borrower shall
pay the Common Security Trustee and the Accounts Bank on demand all of its
reasonable costs and expenses (including reasonable fees, expenses and
disbursements of counsel) incurred by such party in connection with such
rescission or restoration.

 

38



--------------------------------------------------------------------------------

Section 7.09. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 7.10. Successions and Assignments. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Common Security Trustee and the
Accounts Bank, and the Accounts Bank may not assign or delegate any of its
rights or obligations under this Agreement except pursuant to Section 3.06
(Duties and Certain Rights of the Accounts Bank). Nothing in this Agreement,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, the Secured Parties, their respective successors and assigns
permitted hereby and, to the extent contemplated hereby, the Related Parties of
the Secured Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

Section 7.11. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
Advances and other financial accommodations under the Senior Debt Instruments,
and shall continue in full force and effect until the Discharge Date. The
provisions herein regarding the payment of expenses and indemnification
obligations shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Secured Debt and other financial accommodations under the Financing Documents,
the termination of this Agreement or any provision hereof or the resignation or
removal of the Accounts Bank.

Section 7.12. Time. Time is of the essence of this Agreement.

Section 7.13. Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Government Rule, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party hereto and their Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Advance or the use of the proceeds thereof;
provided, however, that each Loan Party acknowledges and agrees that special,
indirect, consequential or punitive damages of third parties for which the
Accounts Bank is liable and for which such Loan Party is otherwise obligated to
indemnify the Accounts Bank subject to the terms of Section 3.06(r) (Duties and
Certain Rights of the Accounts Bank; Indemnification and Liability) shall be
considered direct damages of the

 

39



--------------------------------------------------------------------------------

Accounts Bank. No party hereto or their Related Parties shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 7.14. Subsidiaries. In the event that any Person becomes a Subsidiary of
the Borrower (other than any Unrestricted Subsidiary) after the Closing Date,
(a) such Subsidiary shall be deemed a Restricted Subsidiary and (b) the Borrower
shall promptly cause such Restricted Subsidiary to execute and deliver to the
Common Security Trustee a joinder to this Agreement, the Security Agreement and
Commons Terms Agreement in the form attached as Exhibit B to the Common Terms
Agreement.

Section 7.15. Amendment and Restatement. This Agreement amends, restates and
supersedes the Second Amended and Restated Accounts Agreement in its entirety.

Section 7.16. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Common Security Trustee, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[SIGNATURE PAGES FOLLOW]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:  

/s/ Lisa C. Cohen

Name: Lisa C. Cohen Title:   Treasurer

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED ACCOUNTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

By:  

/s/ ROBERTO S SIMON

Name:   ROBERTO S SIMON Title:   Managing Director

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED ACCOUNTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CITIBANK, N.A.,

as the Accounts Bank

By:  

/s/ Derrick Lenz

Name:   Derrick Lenz Title:   Vice President

 

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED ACCOUNTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.06

NOTICES

Accounts Bank:

CITIBANK, N.A.

Agency & Trust

388 Greenwich Street

New York, New York 10013

Attention: Patricia Gallagher/ Jenny Cheng

Telephone: (212) 816-2977/ (212) 816-5648

Email: patricia1.gallagher@citi.com / jenny.cheng@citi.com / cts.spag@citi.com

Common Security Trustee:

SOCIÉTÉ GÉNÉRALE

245 Park Avenue,

New York, NY 10167

Attention: Ellen Turkel

Telephone: 212-278-6437

Email: ellen.turkel@sgcib.com

Senior Facility Agent:

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

711 Louisiana Street Suite 1400

Houston, Texas 77002

Attention: Joe Lattanzi

Telephone: (713-759-3435)

Email: joe.lattanzi@scotiabank.com

 

 

Schedule 6.07



--------------------------------------------------------------------------------

EXHIBIT A

WIRE INSTRUCTIONS

INTERNATIONAL INCOMING WIRE TRANSFER INSTRUCTIONS:

 

US Dollar

CITIBANK, N.A.

Agency & Trust

Swift code: CITIUS33

FFC: [Account Name (from below)],# [Account Number (from below)]

DOMESTIC INCOMING WIRE TRANSFER INSTRUCTIONS

 

US Dollar

CITIBANK, N.A.

Agency & Trust

388 Greenwich Street

ABA: 021000089

FFC: [Account Name (from below)], #[Account Number (from below)]

ACCOUNTS

Senior Secured Notes Debt Service Reserve Account: A/C# 12496000

Construction Account: A/C# 12367800

Debt Payment Account: A/C# 12367900

Distribution Account: A/C# 12368000

Equity Proceeds Account: A/C# 12368100

Insurance/Condemnation Proceeds Account: A/C# 12368300

Operating Account: A/C# 12368400

Revenue Account: A/C# 12368500

Additional Proceeds Account: A/C# 12367700

SECURED PARTIES

Common Security Trustee: A/C# 202118, ABA# 026-004-226, Attn: Common Security
Trustee, Ref: Sabine Liquefaction LLC- Common Security Trustee

Senior Facility Agent: Bank of America NA, ABA No. 026 009 593, Swift Code:
BOFAUS3N, Account No. NOSCUS4HHSS, Attn: The Bank of Nova Scotia, Ref: Sabine
Pass Liquefaction

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RESTRICTED PAYMENT CERTIFICATE

SABINE PASS LIQUEFACTION, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

[___]

OFFICERS’ CERTIFICATE PURSUANT TO

SECTION 5.08 OF THE ACCOUNTS AGREEMENT

SECTION 4.06 OF THE 4(A)(2) INDENTURE

SECTION 4.06 OF THE 144A INDENTURE

Reference is made to (a) the Third Amended and Restated Accounts Agreement,
dated as of March [__], 2020, by and among Sabine Pass Liquefaction, LLC, a
Delaware limited liability company (the “Company”), the subsidiaries of the
Company party thereto from time to time, Société Générale, as Common Security
Trustee and Citibank, N.A. as Accounts Bank (as amended, amended and restated,
modified or supplemented from time to time, the “Accounts Agreement”), (b) the
Indenture, dated as of February 24, 2017 (as amended, amended and restated,
modified or supplemented from time to time, the “4(a)(2) Indenture”), by and
between the Company and The Bank of New York Mellon, as Trustee (the “Trustee”)
and (c) the Indenture dated February 1, 2013 (the “Base Indenture”), as
supplemented by (i) a first supplemental indenture and a second supplemental
indenture, each dated April 16, 2013 (the “April 2013 Indentures”), (ii) a third
supplemental indenture, dated November 25, 2013 (the “November 2013 Indenture”),
(iii) a fourth supplemental indenture and a fifth supplemental indenture, each
dated May 20, 2014 (the “May 2014 Indentures”), (iv) a sixth supplemental
indenture, dated as of March 3, 2015 (the “March 2015 Indenture”), (v) a seventh
supplemental indenture, dated as of June 14, 2016 (the “June 2016 Indenture”),
(vi) an eighth supplemental indenture, dated as of September 19, 2016 (the
“First September 2016 Indenture”), (vii) a ninth supplemental indenture, dated
as of September 23, 2016 (the “Second September 2016 Indenture”) and (viii) a
tenth supplemental indenture, dated March 6, 2017 (the “March 2017 Indenture”
and, together with the Base Indenture, the April 2013 Indentures, the November
2013 Indenture, the May 2014 Indentures, the March 2015 Indenture, the June 2016
Indenture, the First September 2016 Indenture and the Second September 2016
Indenture, and as otherwise amended, amended and restated, modified or
supplemented from time to time, the “144A Indenture”), by and among the Company
and the Trustee.

This Officer’s Certificate is being delivered in connection with a Restricted
Payment in an amount equal to $[____] that the Company is making on [___]
pursuant to (a) Section 5.08 of the Accounts Agreement, (b) Section 4.06 of the
4(a)(2) Indenture and (c) Section 4.06 of the 144A Indenture. All capitalized
terms used herein shall have the respective meanings specified in (i) for
purposes of the Accounts Agreement , the Accounts Agreement, (ii) for purposes
of the 4(a)(2) Indenture, the 4(a)(2) Indenture and (iii) for purposes of the
144A Indenture, the 144A Indenture, unless otherwise defined herein.

 

Exhibit B-1



--------------------------------------------------------------------------------

In connection therewith, I, [____], being an Authorized Officer of the Company,
HEREBY CERTIFY as follows:

 

1.

No Default or Event of Default has occurred and is continuing as of the
Restricted Payment Date or would occur as a result of the Restricted Payment.

 

2.

On and as of [_____] (the “Calculation Date”), (i) the Debt Service Coverage
Ratio for the Calculation Period ended on the Calculation Date is at least 1.25
to 1.0, and (ii) the Projected Debt Service Coverage Ratio commencing on the
first day after the Calculation Date is at least 1.25 to 1.0 for the upcoming
twelve (12) month period, provided that the Company may, at its option, exclude
any Debt Service that (x) was pre-funded by the incurrence of Indebtedness, one
of the use of proceeds of which was expressly for this purpose or (y) will be
funded as part of scheduled draws pursuant to the express terms of Indebtedness
to be incurred during such upcoming twelve month period.

 

3.

Set forth in Exhibit A-1 is a calculation of the Debt Service Coverage Ratio for
the Calculation Period ended on the Calculation Date. Also set forth in Exhibit
A-1 is a calculation of the Projected Debt Service Coverage Ratio for the
upcoming twelve (12) month period, commencing on the first day after the
Calculation Date. The calculations set forth on Exhibit A-1 were prepared in
good faith and were based on reasonable assumptions.

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name on the day and year set forth
above.

 

SABINE PASS LIQUEFACTION, LLC By:  

             

  Name: [___]   Title:   [___]

 

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit A-1

Calculation of Debt Service Coverage Ratio

1. Cash Flow Available for Debt Service for the preceding 12-month period

 

a.

   Cash Flow received by the Loan Parties during such period    $[____]    minus
  

b.

   Operation and Maintenance Expenses paid during such period    $[____]    plus
  

c.

   Any extraordinary, unusual or non-recurring expenses or losses of the Loan
Parties actually subtracted from Cash Flows pursuant to clause (b) during such
applicable period    $[____]    plus   

d.

   Any Cash Flow that would have been projected to be generated by the Loan
Parties Subsidiaries that were not generated as a result of any force majeure
event affecting the Loan Parties (up to a 12 month period, and without
duplication of any business interruption insurance proceeds received by the Loan
Parties as a result of such force majeure event)    $[____] Total:      
$[______]

2. Aggregate amount required to service the Company’s Debt Service payable for
the preceding 12-month period

 

 

Exhibit B-4



--------------------------------------------------------------------------------

a.

   All fees accrued or paid during such period in respect of any Senior Debt   
$[____]    plus   

b.

   Interest on the Senior Debt (taking into account any Interest Rate Protection
Agreements) accrued or paid during such period    $[____]    plus   

c.

   Scheduled principal payments of the Senior Debt accrued or paid during such
period    $[____]    plus   

d.

   All payments due or anticipated to become due accrued or paid by the Company
pursuant to and provision in respect of increased costs or taxes under any
Senior Debt Instrument    $[____]    plus   

e.

   Any indemnity payments due to any of the Secured Parties    $[____]    minus
  

f.

   (i) voluntary prepayments or mandatory prepayments, (ii) the principal amount
of any Debt Service due at maturity, (iii) Revolving Loans, (iv) LC Costs, (v)
interest in respect of Debt Service or net amounts under any Permitted Hedging
Agreements in respect of interest rates, in each case paid prior to the end of
the Availability Period and (vi) Hedge Termination Values projected to be paid
   $[____] Total:       $[______] Debt Service Coverage Ratio (Row 1 Total: Row
2 Total)      [_____]

 

Exhibit B-5



--------------------------------------------------------------------------------

Calculation of Projected Debt Service Coverage Ratio

1. Cash Flow Available for Debt Service for projected for such period

 

a.

   Cash Flow projected to be received by the Loan Parties during such period   
$[____]    minus   

b.

   Operation and Maintenance Expenses projected to be paid during such period   
$[____]    plus   

c.

   Any extraordinary, unusual or non-recurring expenses or losses of the Loan
Parties projected to be actually subtracted from Cash Flows pursuant to clause
(b) during such applicable period    $[____] Total:       $[______] 2. Debt
Service projected for such period (excluding Working Capital Debt, all
Indebtedness or Guarantees incurred pursuant clauses (f), (g), (h), (i), (j),
(k), (l), (m), (o), (p) and (q) of Section 6.01 and the scheduled principal
payment of any Senior Debt that has bullet maturities or balloon payments at
maturity or in the final year prior to maturity)   

a.

  

All fees scheduled to become due and payable during such period in respect of
any Senior Debt

   $[____]

 

Exhibit B-6



--------------------------------------------------------------------------------

   plus   

b.

   Interest on the Senior Debt (taking into account any Interest Rate Protection
Agreements) scheduled to become due and payable during such period    $[____]   
plus   

c.

   Scheduled principal payments of the Senior Debt to become due and payable
during such period    $[____]    plus   

d.

   All payments due or anticipated to become due by the Company pursuant to and
provision in respect of increased costs or taxes under any Senior Debt
Instrument    $[____]    plus   

e.

   Any indemnity payments due to any of the Secured Parties    $[____]    minus
  

f.

   Working Capital Debt, all Indebtedness or Guarantees incurred pursuant
clauses (f), (g), (h), (i), (j), (k), (l), (m), (o), (p) and (q) of Section 6.01
of the Working Capital Facility Agreement and the scheduled principal payment of
any Senior Debt that has bullet maturities or balloon payments at maturity or in
the final year prior to maturity    $[____] Total:       $[______] Projected
Debt Service Coverage Ratio (Row 1 Total : Row 2 Total)      [_____]

 

Exhibit B-7